 



Exhibit 10.5
 
CREDIT AGREEMENT
dated as of
December 11, 2007
among
WILLIAMS PARTNERS L.P.
The Lenders Party Hereto
CITIBANK, N.A.,
as Administrative Agent
 
CITIGROUP GLOBAL MARKETS INC.
and
SCOTIA CAPITAL,
as Joint Lead Arrangers and Joint Book Managers
THE BANK OF NOVA SCOTIA,
as Syndication Agent
BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A.
and
THE ROYAL BANK OF SCOTLAND plc,
as Co-Documentation Agents
5-Year $200,000,000 Senior Unsecured Revolving Credit Facility
5-Year $250,000,000 Senior Unsecured Term Loan Facility





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
Section 1.01 Defined Terms
    1  
 
       
Section 1.02 Classification of Loans and Borrowings
    21  
 
       
Section 1.03 Terms Generally
    21  
 
       
Section 1.04 Accounting Terms; GAAP
    21  
 
       
ARTICLE II
    22  
 
       
Section 2.01 Commitments
    22  
 
       
Section 2.02 Loans and Borrowings
    23  
 
       
Section 2.03 Requests for Borrowings
    24  
 
       
Section 2.04 Competitive Bid Procedure
    24  
 
       
Section 2.05 Swingline Loans
    26  
 
       
Section 2.06 Letters of Credit
    27  
 
       
Section 2.07 Funding of Borrowings
    30  
 
       
Section 2.08 Interest Elections
    31  
 
       
Section 2.09 Termination and Reduction of Commitments.
    32  
 
       
Section 2.10 Repayment of Loans; Evidence of Debt
    33  
 
       
Section 2.11 Prepayment of Loans
    34  
 
       
Section 2.12 Fees
    34  
 
       
Section 2.13 Interest
    35  
 
       
Section 2.14 Alternate Rate of Interest
    36  
 
       
Section 2.15 Increased Costs
    36  
 
       
Section 2.16 Break Funding Payments
    38  
 
       
Section 2.17 Taxes
    38  
 
       
Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    40  
 
       
Section 2.19 Mitigation Obligations; Replacement of Lenders
    41  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    42  
 
       
Section 3.01 Organization; Powers
    42  
 
       
Section 3.02 Authorization; Enforceability
    42  
 
       
Section 3.03 Governmental Approvals; No Conflicts
    42  
 
       
Section 3.04 Financial Condition; No Material Adverse Change
    43  
 
       
Section 3.05 Litigation
    43  
 
       
Section 3.06 Environmental Matters
    43  
 
       
Section 3.07 Disclosure
    43  

i



--------------------------------------------------------------------------------



 



         
Section 3.08 Solvency
    44  
 
       
Section 3.09 ERISA
    44  
 
       
Section 3.10 Investment Company Status
    44  
 
       
Section 3.11 Margin Securities
    44  
 
       
ARTICLE IV CONDITIONS
    44  
 
       
Section 4.01 Effective Date
    44  
 
       
Section 4.02 Each Credit Event
    45  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    46  
 
       
Section 5.01 Financial Statements and Other Information
    46  
 
       
Section 5.02 Notices of Material Events
    47  
 
       
Section 5.03 Existence; Conduct of Business
    47  
 
       
Section 5.04 Payment of Obligations
    48  
 
       
Section 5.05 Maintenance of Properties; Insurance
    48  
 
       
Section 5.06 Books and Records; Inspection Rights
    48  
 
       
Section 5.07 Compliance with Laws
    48  
 
       
Section 5.08 Use of Proceeds and Letters of Credit
    48  
 
       
Section 5.09 Potential Subsidiary Guarantors
    48  
 
       
ARTICLE VI NEGATIVE COVENANTS
    49  
 
       
Section 6.01 Indebtedness
    49  
 
       
Section 6.02 Liens
    49  
 
       
Section 6.03 Fundamental Changes
    49  
 
       
Section 6.04 Restricted Payments
    50  
 
       
Section 6.05 Restrictive Agreements
    50  
 
       
Section 6.06 Affiliate Transactions
    51  
 
       
Section 6.07 Change in Nature of Businesses
    51  
 
       
Section 6.08 Financial Condition Covenants
    52  
 
       
ARTICLE VII EVENTS OF DEFAULT
    52  
 
       
ARTICLE VIII THE ADMINISTRATIVE AGENT
    55  
 
       
Section 8.01 Appointment and Authority
    55  
 
       
Section 8.02 Administrative Agent Individually
    55  
 
       
Section 8.03 Duties of Administrative Agent; Exculpatory Provisions
    56  
 
       
Section 8.04 Reliance by Administrative Agent
    57  
 
       
Section 8.05 Delegation of Duties
    57  
 
       
Section 8.06 Resignation of Administrative Agent
    57  
 
       
Section 8.07 Non-Reliance on Administrative Agent and Other Lender Parties
    58  

ii



--------------------------------------------------------------------------------



 



         
Section 8.08 No Other Duties, etc.
    59  
 
       
Section 8.09 Trust Indenture Act
    59  
 
       
ARTICLE IX MISCELLANEOUS
    59  
 
       
Section 9.01 Notices
    59  
 
       
Section 9.02 Posting of Approved Electronic Communications
    60  
 
       
Section 9.03 Waivers; Amendments
    61  
 
       
Section 9.04 Expenses; Indemnity; Damage Waiver
    62  
 
       
Section 9.05 Successors and Assigns
    63  
 
       
Section 9.06 Survival
    66  
 
       
Section 9.07 Counterparts; Integration; Effectiveness
    66  
 
       
Section 9.08 Severability
    66  
 
       
Section 9.09 Right of Setoff
    66  
 
       
Section 9.10 Governing Law; Jurisdiction; Consent to Service of Process
    67  
 
       
Section 9.11 WAIVER OF JURY TRIAL
    67  
 
       
Section 9.12 Headings
    68  
 
       
Section 9.13 Confidentiality
    68  
 
       
Section 9.14 Treatment of Information
    68  
 
       
Section 9.15 Interest Rate Limitation
    70  
 
       
Section 9.16 No Waiver; Remedies
    70  
 
       
Section 9.17 Liability of General Partner
    70  
 
       
Section 9.18 USA Patriot Act Notice
    71  

iii



--------------------------------------------------------------------------------



 



SCHEDULES:

         
Schedule 2.01
  -   Commitments

Schedule 6.05
  -   Restrictive Agreements

EXHIBITS:

         
Exhibit A
  -   Form of Assignment and Acceptance
Exhibit B
  -   Form of Borrowing Request
Exhibit C
  -   Form of Competitive Bid Request
Exhibit D
  -   Form of Interest Election Request
Exhibit E
  -   Reserved
Exhibit F
  -   Form of Compliance Certificate
Exhibit G
  -   Form of Revolving Loan Note
Exhibit H
  -   Form of Term Loan Note
Exhibit I
  -   Form of Competitive Loan Note
Exhibit J
  -   Form of Swingline Loan Note
Exhibit K
  -   Form of Guaranty

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This Credit Agreement dated as of December 11, 2007, is among WILLIAMS
PARTNERS L.P., a Delaware limited partnership, the LENDERS party hereto,
CITIBANK, N.A., as Administrative Agent and Issuing Bank, and THE BANK OF NOVA
SCOTIA, as Swingline Lender.
     The parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01 Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to a Loan,
or Loans, in the case of a Borrowing, which bear interest at a rate determined
by reference to the Alternate Base Rate.
     “Administrative Agent” means Citibank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agent’s Group” has the meaning specified in Section 8.02(b).
     “Aggregate Commitments” means the aggregate amount of all of the Lenders’
Revolving Commitments and Term Commitments.
     “Agreement” means this Credit Agreement dated December 11, 2007, among the
Borrower, the Lenders party hereto and the Administrative Agent.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day, and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the total Aggregate Commitments represented by such Lender’s Commitments. If
the Aggregate Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Commitments most recently in effect, giving
effect to any assignments.
     “Applicable Rate” means, for any day, with respect to the Revolving Loans
and the Term Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Commitment Fee

1



--------------------------------------------------------------------------------



 



Rate”, as the case may be, based upon the ratings by Moody’s, S&P and/or Fitch,
respectively, applicable on such date to the Index Debt.

                          Index Debt Ratings:                   (S&P/Fitch/
Moody’s)   Eurodollar Spread     ABR Spread     Commitment Fee Rate  
Category 1 > BBB / BBB / Baa2
  0.450%   0.00%   0.090%
Category 2 BBB- / BBB- / Baa3
  0.600%   0.00%   0.110%
Category 3 BB+ / BB+ / Ba1
  0.750%   0.00%   0.125%
Category 4 BB / BB / Ba2
  1.000%   0.00%   0.175%
Category 5 < BB- / BB- / Ba3
  1.250%   0.25%   0.250%

For purposes of the foregoing, (i) if only one of Moody’s, S&P and Fitch shall
have in effect a rating for the Index Debt, or if only two of Moody’s, S&P and
Fitch shall have in effect a rating for the Index Debt, and such ratings fall
within the same Category, then the other two rating agencies, or other rating
agency, shall be deemed to have established a rating in the same Category as
such agency or agencies; (ii) if only two of Moody’s, S&P and Fitch shall have
in effect a rating for the Index Debt, and such ratings shall fall within
different Categories, (A) if the difference is one Category, the Applicable Rate
shall be based on the higher of the two ratings so long as such higher rating is
not Fitch’s rating, in which case the lower rating will govern, and (B) if the
difference is more than one Category, the Applicable Rate shall be based on the
rating one Category below the higher of the two; (iii) if each of Moody’s, S&P
and Fitch shall have in effect a rating for the Index Debt, and such ratings
shall fall within different Categories, the Applicable Rate shall be based on
(x) the majority rating, if two of such ratings fall within the same Category,
or (y) the middle rating, if all three of such ratings fall within different
Categories, (iv) if the ratings established or deemed to have been established
by Moody’s, S&P and/or Fitch for the Index Debt shall be changed (other than as
a result of a change in the rating system of Moody’s, S&P or Fitch), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s, S&P or Fitch shall change, or if any such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
     “Approved Electronic Communications” means each Communication that the
Borrower is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by the Borrower to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic

2



--------------------------------------------------------------------------------



 



Communication” shall exclude (i) any notice of borrowing, letter of credit
request, swing loan request, notice of conversion or continuation, and any other
notice, demand, communication, information, document and other material relating
to a request for a new, or a conversion of an existing, Borrowing, (ii) any
notice pursuant to Section 2.11 and any other notice relating to the payment of
any principal or other amount due under any Loan Document prior to the scheduled
date therefor, (iii) all notices of any Event of Default and (iv) any notice,
demand, communication, information, document and other material required to be
delivered to satisfy any of the conditions set forth in Article IV or any other
condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.
     “Approved Electronic Platform” has the meaning specified in Section 9.02.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignment and Acceptance” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.05), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.
     “Attributable Obligation” of any Person means, with respect to any Sale and
Leaseback Transaction of such Person as of any particular time, the present
value at such time discounted at the rate of interest implicit in the terms of
the lease of the obligations of the lessee under such lease for net rental
payments during the remaining term of the lease (including any period for which
such lease has been extended or may, at the option of such Person only, be
extended).
     “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.
     “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” have correlative meanings.
     “Borrower” means Williams Partners L.P., a Delaware limited partnership.
     “Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect, or (c) a Swingline Loan.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, and being in the form of attached Exhibit B.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in

3



--------------------------------------------------------------------------------



 



connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of real or personal
property, or a combination thereof, which obligations are required under GAAP to
be classified and accounted for as capital leases on a balance sheet of such
Person, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.
     “Capital Stock” means:
     (a) in the case of a corporation, corporate stock;
     (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
     (c) in the case of a partnership or limited liability company, partnership
or membership interests (whether general or limited); and
     (d) any other interest or participation that confers on a Person the right
to receive a share of the profits and losses of, or distributions of assets of,
the issuing Person.
     “Change in Control” means the occurrence of any of the following:
     (a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the General Partner to any “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), other than Williams or one of its other Subsidiaries;
     (b) the adoption of a plan relating to the liquidation or dissolution of
the Borrower or the General Partner;
     (c) any Person other than Williams or any of its Subsidiaries becomes the
Beneficial Owner, directly or indirectly, of 50% or more of the Voting Stock of
the General Partner; or
     (d) the first day on which a majority of the members of the Board of
Directors of the General Partner are not Continuing Directors.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of, and compliance by the relevant Lender or Issuing Bank
with, any request, guideline or directive (whether or not having the force of
law) by any Governmental Authority.
     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans, Competitive Loans or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Commitment or Term
Commitment.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

4



--------------------------------------------------------------------------------



 



     “Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.
     “Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment and Term Commitment, as applicable.
     “Communications” means each notice, demand, communication, information,
document and other material provided for hereunder or under any other Loan
Document or otherwise transmitted between the parties hereto relating this
Agreement, the other Loan Documents, the Borrower or its Affiliates, or the
transactions contemplated by this Agreement or the other Loan Documents
including, without limitation, all Approved Electronic Communications.
     “Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.
     “Competitive Bid Rate” means, with respect to any Competitive Bid, the
Margin or the Fixed Rate, as applicable, offered by the Lender making such
Competitive Bid.
     “Competitive Bid Request” means a request by the Borrower for Competitive
Bids in accordance with Section 2.04, and being in the form of attached
Exhibit C.
     “Competitive Loan” means a Loan made pursuant to Section 2.04.
     “Consolidated EBITDA” means, for any period (without duplication),
consolidated net income of the Borrower, its consolidated Subsidiaries and
Wamsutter, to the extent allocable to the Borrower, for such period, plus
(a) each of the following to the extent deducted in determining such
consolidated net income (i) all Consolidated Interest Expense (including with
respect to Wamsutter, to the extent of the Borrower’s pro rata interest
therein), (ii) all income taxes and franchise taxes of the Borrower, its
consolidated Subsidiaries and Wamsutter, to the extent of the Borrower’s pro
rata interest therein, for such period, (iii) all depreciation, depletion and
amortization (including amortization of goodwill and debt issuance costs) of the
Borrower, its consolidated Subsidiaries and Wamsutter, to the extent of the
Borrower’s pro rata interest therein, for such period, (iv) any other non-cash
charges or losses of the Borrower, its consolidated Subsidiaries and Wamsutter,
to the extent of the Borrower’s pro rata interest therein, for such period,
including asset impairments, write-downs or write-offs and (v) the amount of
charges, fees or expenses associated with any debt, including in connection with
the repurchase or repayment thereof, including any premium and acceleration of
fees or discounts and other expenses, plus (b) the amount of cash dividends
actually received during such period by the Borrower on a consolidated basis
from unconsolidated Subsidiaries of the Borrower (other than Wamsutter) or other
Persons (provided that any such cash dividends actually received within thirty
days after the last day of any fiscal quarter attributable to operations during
such prior fiscal quarter shall be deemed to have been received during such
prior fiscal quarter and not in the fiscal quarter actually received) minus
(c) each of the following (i) all non-cash items of income or gain of the
Borrower, its consolidated Subsidiaries and Wamsutter, to the extent of the
Borrower’s pro rata interest therein, which were included in determining such
consolidated net income for such period, (ii) any cash payments made during such
period in respect of items described in clause (a)(iv) above subsequent to the
fiscal quarter in which the relevant non-cash charges or losses were reflected
as a charge in determining consolidated net income and (iii) equity earnings
from unconsolidated Subsidiaries of the Borrower (other than Wamsutter).
Consolidated EBITDA shall be subject to the adjustments set forth in the
following clauses (A) and (B) for all purposes under this Agreement:

5



--------------------------------------------------------------------------------



 



     (A) If, since the beginning of the four fiscal quarter period ending on the
date for which Consolidated EBITDA is determined, the Borrower, any Subsidiary
or any entity with respect to which the Borrower holds an equity method
investment shall have made any acquisition of assets, shall have consolidated or
merged with or into any Person (other than a Subsidiary), or shall have made an
acquisition of any Person, Consolidated EBITDA may, at the Borrower’s option, be
calculated giving pro forma effect thereto as if the acquisition, consolidation
or merger had occurred on the first day of such period. Such pro forma effect
shall be determined in good faith by a Financial Officer of the General Partner.
     (B) Consolidated EBITDA shall be increased by the amount of any applicable
Material Project EBITDA Adjustments applicable to such period.
     “Consolidated Indebtedness” means the Indebtedness of the Borrower and its
consolidated Subsidiaries determined on a consolidated basis as of such date.
     “Consolidated Interest Expense” means, for any period, all interest paid or
accrued (that has resulted in a cash payment in the period or will result in a
cash payment in future quarter(s)) during such period on, and all fees and
related charges in respect of, Indebtedness which was deducted in determining
consolidated net income during such period, excluding (a) any charges, expenses
or fees associated with any repurchase or repayment of debt, and (b) any
non-cash amortization of debt discounts, commissions, discounts, fees and
charges and any interest expense attributable to the capitalized amount of
obligations owing under Capital Lease Obligations.
     “Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of the Borrower and its Subsidiaries after
deducting therefrom: (a) all current liabilities (excluding (i) any current
liabilities that by their terms are extendable or renewable at the option of the
obligor thereon to a time more than 12 months after the time as of which the
amount thereof is being computed, and (ii) current maturities of long-term
debt); and (b) the value (net of any applicable reserves and accumulated
amortization) of all goodwill, trade names, trademarks, patents and other like
intangible assets, all as set forth, or on a pro forma basis would be set forth,
on the consolidated balance sheet of the Borrower and its Subsidiaries for the
most recently completed fiscal quarter, prepared in accordance with GAAP.
     “Consolidated Net Worth” means as to any Person, at any date of
determination, the sum of (i) preferred stock (if any), (ii) an amount equal to
the face amount of outstanding Hybrid Securities not in excess of 15% of
Consolidated Total Capitalization, (iii) par value of common stock, (iv) capital
in excess of par value of common stock, (v) partners’ capital or equity, and
(vi) retained earnings, less treasury stock (if any), of such Person, all as
determined on a consolidated basis.
     “Consolidated Total Capitalization” means the sum of (i) Consolidated
Indebtedness and (ii) the Borrower’s Consolidated Net Worth.
     “Continuing Directors” means, as of any date of determination, any member
of the Board of Directors of the General Partner who:
     (a) was a member of such Board of Directors on the date of this Agreement;
or
     (b) was nominated for election or elected to such Board of Directors with
the approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.

6



--------------------------------------------------------------------------------



 



     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Loans and its LC Exposure at
such time.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Discovery” means Discovery Producer Services LLC, a Delaware limited
liability company, and its successors and assigns.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Effective Date” means the date on or prior to December 31, 2007 specified
in the notice referred to in the last sentence of Section 4.01.
     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Commitment, the Issuing Bank, and (iii) unless an Event of Default
has occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to the
environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material.
     “Equity Interest” means shares of the Capital Stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any warrants, options or other
rights to acquire such interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043(c) of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC or a “reportable event” as such term is
described in Section 4043(c)(3) of ERISA) or the regulations issued thereunder
with respect to a Plan (other than an event for which the 30-day notice period
is waived) which could reasonably be expected to result in a termination of, or
the appointment of a trustee to administer, a Plan, or which causes any Credit
Party, due to actions of the PBGC, to be required to contribute at least
$50,000,000 in excess of the contributions which otherwise would have been made
to fund a Plan based upon the contributions recommended by such Plan’s actuary;
(b) the existence with respect to any Plan of

7



--------------------------------------------------------------------------------



 



an “accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan during a plan year in which it
was a “substantial employer,” as such term is defined in Section 4001(a)(2) of
ERISA; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System of the
United States of America, as in effect from time to time.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to a
Loan, or Loans, in the case of a Borrowing, which bear interest at a rate
determined by reference to the LIBO Rate.
     “Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period
for each Revolving Eurodollar Borrowing means the reserve percentage applicable
during such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States of America for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities having
a term equal to such Interest Period.
     “Event of Default” has the meaning assigned to such term in Article VII.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, by any state (including any locality or subdivision thereof) or the
District of Columbia or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America, any state thereof
or the District of Columbia or any similar tax imposed by any other jurisdiction
in which the Administrative Agent, such Lender or such other recipient is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.17(a).

8



--------------------------------------------------------------------------------



 



     “Federal Funds Effective Rate” means, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.
     “Fee Letter” means the letter agreement dated as of November 20, 2007 among
the Borrower, the Administrative Agent and the Lead Arranger.
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the General Partner.
     “Financing Transaction” means, with respect to any Person (i) any prepaid
forward sale of oil, gas or minerals by such Person (other than gas balancing
arrangements in the ordinary course of business), that is intended primarily as
a borrowing of funds, excluding volumetric production payments and (ii) any
interest rate, currency, commodity or other swap, collar, cap, option or other
derivative that is intended primarily as a borrowing of funds (excluding
interest rate, currency, commodity or other swaps, collars, caps, options or
other derivatives to hedge against risks in the ordinary course of business),
with the amount of the obligations of such Person thereunder being the net
obligations of such Person thereunder.
     “Fitch” means Fitch, Inc. or its successor.
     “Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.
     “Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed
Rate.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “General Partner” means Williams Partners GP LLC, a Delaware limited
liability company (including any permitted successors and assigns under the
Partnership Agreement).
     “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

9



--------------------------------------------------------------------------------



 



     “Guarantors” means each of (a) the Subsidiaries of the Borrower that
execute a Guaranty in accordance with Section 5.09 hereof and (b) the respective
successors of such Subsidiaries, in each case until such time as any such
Subsidiary shall be released and relieved of its obligations pursuant to
Section 5.09 hereof.
     “Guaranty” means a guaranty executed by any Guarantor in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit K.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature, in each case regulated
pursuant to any Environmental Law.
     “Hedging Agreement” means a financial instrument or security which is used
as a cash flow or fair value hedge to manage the risk associated with a change
in interest rates, foreign currency exchange rates or commodity prices.
     “Hybrid Securities” means any trust preferred securities, or deferrable
interest subordinated debt with a maturity of at least 20 years, which provides
for the optional or mandatory deferral of interest or distributions, issued by
the Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by the
Borrower or any of its Subsidiaries, (ii) that have been formed for the purpose
of issuing hybrid securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of which consist of (A) subordinated debt of
the Borrower or a Subsidiary of the Borrower, and (B) payments made from time to
time on the subordinated debt.
     “Indebtedness” of any Person at any date means, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments
(other than surety, performance and guaranty bonds), (c) any obligation of such
Person for the deferred purchase price of property or services (other than trade
payables), which obligation is, individually, in excess of $50,000,000, (d) all
Capital Lease Obligations of such Person, (e) all obligations of such Person
under any Financing Transaction, (f) any Attributable Obligations of such Person
with respect to any Sale and Leaseback Transaction, and (g) all obligations of
such Person under guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, Indebtedness or obligations of others of the kinds
referred to in clauses (a) through (f) of this definition; provided that
Indebtedness shall not include (1) Non-Recourse Debt, (2) Performance
Guaranties, (3) monetary obligations or guaranties of monetary obligations of
Persons as lessee under leases (other than, to the extent provided hereinabove,
Attributable Obligations) that are, in accordance with GAAP, recorded as
operating leases, (4) any obligations of such Person under volumetric production
payment arrangements, and (5) guarantees by such Person of obligations of others
which are not obligations described in clauses (a) through (f) of this
definition, and provided further that where any such indebtedness or obligation
of such Person is made jointly, or jointly and severally, with any third party
or parties other than any Subsidiary of such Person, the amount thereof for the
purpose of this definition only shall be the pro rata portion thereof payable by
such Person, so long as such third party or parties have not defaulted on its or
their joint and several portions thereof and can reasonably be expected to
perform its or their obligations thereunder. For the avoidance of doubt,
“Indebtedness” of a Person in respect of letters of credit shall include,
without duplication, only the principal amount of the unreimbursed obligations
of such Person in respect of such letters of credit that

10



--------------------------------------------------------------------------------



 



have been drawn upon by the beneficiaries to the extent of the amount drawn, and
shall include no other obligations in respect of such letters of credit.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Index Debt” means senior, unsecured, non-credit enhanced Indebtedness of
the Borrower.
     “Information Memorandum” means the Confidential Information Memorandum
dated November 2007 relating to the Borrower and the Transactions.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, and being in the form of
attached Exhibit D.
     “Interest Payment Date” means (a) with respect to any ABR Loan (other than
a Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three (3) months’
duration, each day that occurs an integral multiple of three (3) months after
the first day of such Interest Period, (c) with respect to any Fixed Rate Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day that occurs an integral multiple
of 90 days after the first day of such Interest Period, and any other dates that
are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing, and (d) with respect to any Swingline
Loan, the day that such Loan is required to be repaid.
     “Interest Period” means (a) with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(and, if available to all Lenders, 12 months) thereafter, as the Borrower may
elect, and (b) with respect to any Fixed Rate Borrowing, the period (which shall
not be less than seven (7) days or more than 180 days) commencing on the date of
such Borrowing and ending on the date specified in the applicable Competitive
Bid Request; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes of this definition, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
     “Investment Grade Rating” means a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s, BBB- (or the equivalent) by S&P or BBB- (or the
equivalent) by Fitch.
     “Issuing Bank” means Citibank, N.A., or such other Lender that has issued
or agreed to issue Letters of Credit at the request of the Borrower and that is
reasonably acceptable to the Administrative Agent, in its capacity as the issuer
of such Letter of Credit, and Issuing Banks means, collectively, all of such
Issuing Banks.
     “LC Disbursement” means a payment made by an Issuing Bank pursuant to a
Letter of Credit.

11



--------------------------------------------------------------------------------



 



     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.
     “Lender Party” means any Lender, the Issuing Bank or the Swingline Lender.
     “Lender Party Appointment Period” has the meaning assigned in
Section 8.06(a).
     “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance
or pursuant to Section 2.01(c), other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Acceptance. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.
     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
     “Letter of Credit Documents” means with respect to any Letter of Credit,
letter of credit application and any other document, agreement and instrument
entered into by the Issuing Bank and the Borrower (or any Subsidiary) or in
favor the Issuing Bank and relating to any such Letter of Credit.
     “Leverage Ratio” shall have the meaning given such term in Section 6.08(b).
     “LIBO Market Index Rate” means, for any day, with respect to any LMIR
Borrowing or LMIR Loan (a) the rate per annum appearing on Reuters Reference
LIBOR01 page (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Swingline Lender from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time for such day,
provided, if such day is not a Business Day, the immediately preceding Business
Day, as the rate for dollar deposits with a one-month maturity; (b) if for any
reason the rate specified in clause (a) of this definition does not so appear on
Reuters Reference LIBOR01 page (or any successor or substitute page or any such
successor to or substitute for such Service), the rate per annum appearing on
Bloomberg Financial Markets Service (or any successor or substitute page) as the
London interbank offered rate for deposits in dollars at approximately
11:00 a.m., London time, for such day, provided, if such day is not a Business
Day, the immediately preceding Business Day, for a one-month maturity; and
(c) if the rate specified in clause (a) of this definition does not so appear on
Reuters Reference LIBOR01 (or any successor or substitute page or any such
successor to or substitute for such Service) and if no rate specified in clause
(b) of this definition so appears on Bloomberg Financial Markets Service (or any
successor or substitute page), the average of the interest rates per annum at
which dollar deposits of $5,000,000 and for a one-month maturity are offered by
the respective principal London offices of the Reference Banks in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, for such day.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, (a) the rate per annum appearing at Reuters Reference LIBOR01
page (or on any successor or substitute therefor provided by Reuters, providing
rate quotations comparable to those currently provided on such page, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period; (b) if for any
reason the rate specified in

12



--------------------------------------------------------------------------------



 



clause (a) of this definition does not so appear on Reuters Reference LIBOR01
(or any successor thereto or substitute therefor provided by Reuters), the rate
per annum appearing on Bloomberg Financial Markets Service (or any successor or
substitute page) as the London interbank offered rate for deposits in dollars at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period for a maturity comparable to such Interest
Period; and (c) if the rate specified in clause (a) of this definition does not
so appear on Reuters Reference LIBOR01 (or any successor or substitute page
provided by Reuters) and if no rate specified in clause (b) of this definition
so appears on Bloomberg Financial Markets Service (or any successor or
substitute page), the average of the interest rates per annum at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the respective principal London offices of the Reference Banks in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement relating
to such asset.
     “LMIR”, when used in reference to any Loan or Borrowing, refers to a Loan,
or Loans, in the case of a Borrowing, which bear interest at a rate determined
by reference to the LIBO Market Index Rate.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.
     “Loan Documents” means this Agreement, each Note, each Letter of Credit
Document, the Fee Letter, and all other agreements, certificates, documents,
instruments and writings at any time delivered in connection herewith or
therewith (exclusive of term sheets and commitment letters).
     “Margin” means, with respect to any Competitive Loan bearing interest at a
rate based on the LIBO Rate, the marginal rate of interest, if any, to be added
to or subtracted from the LIBO Rate to determine the rate of interest applicable
to such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.
     “Material Adverse Effect” means a material adverse effect on (i) the
financial condition, operations, or properties of the Borrower and its
Subsidiaries, taken as a whole, or (ii) the ability of the Borrower to perform
its obligations under this Agreement and the Notes, or (iii) the validity or
enforceability of this Agreement or the Notes.
     “Material Indebtedness” means Indebtedness (other than the Loans), of any
one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $50,000,000.
     “Material Project” means the construction or expansion of any capital
project of the Borrower, any of its Subsidiaries or any entity with respect to
which it holds an equity method investment, the aggregate capital cost of which
exceeds $25,000,000.
     “Material Project EBITDA Adjustments” shall mean, with respect to each
Material Project:
     (A) prior to the Commercial Operation Date of a Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative

13



--------------------------------------------------------------------------------



 



Agent as the projected Consolidated EBITDA of Borrower and its Subsidiaries
attributable to such Material Project for the first 12-month period following
the scheduled Commercial Operation Date of such Material Project (such amount to
be determined based on customer contracts or tariff-based customers relating to
such Material Project, the creditworthiness of the other parties to such
contracts or such tariff-based customers, and projected revenues from such
contracts, tariffs, capital costs and expenses, scheduled Commercial Operation
Date, oil and gas reserve and production estimates, commodity price assumptions
and other factors reasonably deemed appropriate by Administrative Agent), which
may, at the Borrower’s option, be added to actual Consolidated EBITDA for the
Borrower and its Subsidiaries for the fiscal quarter in which construction of
such Material Project commences and for each fiscal quarter thereafter until the
Commercial Operation Date of such Material Project (including the fiscal quarter
in which such Commercial Operation Date occurs, but net of any actual
Consolidated EBITDA of the Borrower and its Subsidiaries attributable to such
Material Project following such Commercial Operation Date); provided that if the
actual Commercial Operation Date does not occur by the scheduled Commercial
Operation Date, then the foregoing amount shall be reduced, for quarters ending
after the scheduled Commercial Operation Date to (but excluding) the first full
quarter after its Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, and (iv) longer than 270 days, 100%; and
     (B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA of Borrower and its Subsidiaries attributable to
such Material Project (determined in the same manner as set forth in clause (A)
above) for the balance of the four full fiscal quarter period following such
Commercial Operation Date, which may, at the Borrower’s option, be added to
actual Consolidated EBITDA for the Borrower and its Subsidiaries for such fiscal
quarters.
     Notwithstanding the foregoing:
     (i) no such additions shall be allowed with respect to any Material Project
unless:
     (a) not later than 30 days prior to the delivery of any certificate
required by the terms and provisions of Section 5.01(c) to the extent Material
Project EBITDA Adjustments will be made to Consolidated EBITDA in determining
compliance with Section 6.08(b), the Borrower shall have delivered to the
Administrative Agent a written request for Material Project EBITDA Adjustments
setting forth (i) the scheduled Commercial Operation Date for such Material
Project, (ii) pro forma projections of Consolidated EBITDA attributable to such
Material Project, (iii) information, as applicable, regarding (A) customer
contracts relating to such Material Project (or negotiated settlements in
connection with such Material Project), (B) the creditworthiness of the other
parties to such contracts or settlements, as the case may be, (C) projected
revenues from such contracts or settlements, as the case may be, (D) projected
capital costs and expenses, and (E) commodity price assumptions, and (iv) such
other information previously requested by the Administrative Agent which it
reasonably deemed necessary to approve such Material Project EBITDA Adjustments,
and
     (b) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance satisfactory to the Administrative Agent, and

14



--------------------------------------------------------------------------------



 



     (ii) the aggregate amount of all Material Project EBITDA Adjustments during
any period shall be limited to 20% of the total actual Consolidated EBITDA of
the Borrower and its Subsidiaries for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments).
     Any Material Project EBITDA Adjustment with respect to any Material Project
of an entity with respect to which the Borrower holds an equity method
investment shall be determined as set forth above, based upon the projected
(prior to the Commercial Operation Date) and actual (on and after the Commercial
Operation Date) cash dividends projected to be received or actually received by
the Borrower on a consolidated basis from such entity.
     “Material Subsidiary” means each Subsidiary of the Borrower that, as of the
last day of the fiscal year of the Borrower most recently ended prior to the
relevant determination of Material Subsidiaries, has a net worth determined in
accordance with GAAP that is greater than 10% of the Consolidated Net Worth of
the Borrower as of such day.
     “Maturity Date” means the fifth anniversary of the Effective Date.
     “Moody’s” means Moody’s Investors Service, Inc. or its successor.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is maintained by (or to which there is an
obligation to contribute of) any Credit Party or an ERISA Affiliate of any
Credit Party.
     “Non-Recourse Debt” means any Indebtedness incurred by any Non-Recourse
Subsidiary to finance the acquisition, improvement, installation, design,
engineering, construction, development, completion, maintenance or operation of,
or otherwise to pay costs and expenses relating to or provide financing for, a
project commenced or acquired after the Effective Date, which Indebtedness does
not provide for recourse against the Borrower or any Subsidiary of the Borrower
(other than a Non-Recourse Subsidiary and such recourse as exists under a
Performance Guaranty) or any property or asset of the Borrower or any Subsidiary
of the Borrower (other than the Equity Interests in, or the property or assets
of, a Non-Recourse Subsidiary).
     “Non-Recourse Subsidiary” means (i) any Subsidiary of the Borrower that is
not a Material Subsidiary and whose principal purpose is to incur Non-Recourse
Debt and/or construct, lease, own or operate the assets financed thereby, or to
become a direct or indirect partner, member or other equity participant or owner
in a Person created for such purpose, and substantially all the assets of which
Subsidiary and such Person are limited to (x) those assets being financed (or to
be financed), or the operation of which is being financed (or to be financed),
in whole or in part by Non-Recourse Debt, or (y) Equity Interests in, or
Indebtedness or other obligations of, one or more other such Subsidiaries or
Persons, or (z) Indebtedness or other obligations of the Borrower or its
Subsidiaries or other Persons and (ii) any Subsidiary of a Non-Recourse
Subsidiary.
     “Notes” means any promissory notes issued by Borrower pursuant to Section
2.10(e).
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

15



--------------------------------------------------------------------------------



 



     “Participant” has the meaning set forth in Section 9.05(d).
     “Partnership Agreement” means the Agreement of Limited Partnership of the
Borrower dated as of August 23, 2005 among the General Partner and Williams
Energy Services, LLC, Williams Energy, L.L.C., Williams Discovery Pipeline LLC
and Williams Partners Holdings LLC.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Performance Guaranty” means any guaranty issued in connection with any
Non-Recourse Debt that (i) if secured, is secured only by assets of, or Equity
Interests in, a Non-Recourse Subsidiary, and (ii) guarantees to the provider of
such Non-Recourse Debt or any other Person the (a) performance of the
improvement, installation, design, engineering, construction, acquisition,
development, completion, maintenance or operation of, or otherwise affects any
such act in respect of, all or any portion of the project that is financed by
such Non-Recourse Debt, (b) completion of the minimum agreed equity
contributions to the relevant Non-Recourse Subsidiary, or (c) performance by a
Non-Recourse Subsidiary of obligations to Persons other than the provider of
such Non-Recourse Debt.
     “Permitted Liens” means:
     (a) any Lien existing on any property at the time of the acquisition
thereof and not created in contemplation of such acquisition by the Borrower or
any of its Subsidiaries, whether or not assumed by the Borrower or any of its
Subsidiaries;
     (b) any Lien existing on any property of a Subsidiary of the Borrower at
the time it becomes a Subsidiary of the Borrower and not created in
contemplation thereof and any Lien existing on any property of any Person at the
time such Person is merged or liquidated into or consolidated with the Borrower
or any Subsidiary thereof and not created in contemplation thereof;
     (c) purchase money and analogous Liens incurred in connection with the
acquisition, development, construction, improvement, repair or replacement of
property (including such Liens securing Indebtedness incurred within 12 months
of the date on which such property was acquired, developed, constructed,
improved, repaired or replaced); provided that all such Liens attach only to the
property acquired, developed, constructed, improved, repaired or replaced and
the principal amount of the Indebtedness secured by such Lien shall not exceed
the gross cost of the property;
     (d) [reserved];
     (e) Liens on accounts receivable and related asset proceeds thereof arising
in connection with a receivables financing and any Lien held by the purchaser of
receivables derived from property or assets sold by the Borrower or any
Subsidiary and securing such receivables resulting from the exercise of any
rights arising out of defaults on such receivables;
     (f) leases constituting Liens now or hereafter existing and any renewals or
extensions thereof;
     (g) any Lien securing industrial development, pollution control or similar
revenue bonds;
     (h) Liens existing on the date hereof;

16



--------------------------------------------------------------------------------



 



     (i) Liens in favor of the Borrower or any of its Subsidiaries;
     (j) Liens securing Indebtedness incurred to refund, extend, refinance or
otherwise replace Indebtedness (“Refinanced Indebtedness”) secured by a Lien
permitted to be incurred under this Agreement; provided, that the principal
amount of such Refinanced Indebtedness does not exceed the principal amount of
Indebtedness refinanced (plus the amount of penalties, premiums, fees, accrued
interest and reasonable expenses and other obligations incurred therewith) at
the time of refinancing;
     (k) Liens on and pledges of the Equity Interests of any joint venture owned
by the Borrower or any Subsidiary to the extent securing Indebtedness of such
joint venture that is non-recourse to the Borrower or any Subsidiary;
     (1) any Lien created or assumed by the Borrower or any of its Subsidiaries
on oil, gas, coal or other mineral or timber property, owned or leased by the
Borrower or any of its Subsidiaries in the ordinary course of the business;
     (m) Liens on the products and proceeds (including insurance, condemnation
and eminent domain proceeds) of and accessions to, and contract or other rights
(including rights under insurance policies and product warranties) derivative of
or relating to, property permitted to be subject to Liens but subject to the
same restrictions and limitations set forth in this Agreement as to Liens on
such property (including the requirement that such Liens on products, proceeds,
accessions and rights secure only obligations that such property is permitted to
secure);
     (n) any Liens securing Indebtedness neither assumed nor guaranteed by the
Borrower or a Subsidiary of the Borrower nor on which it customarily pays
interest, existing upon real estate or rights in or relating to real estate
(including rights-of-way and easements) acquired by the Borrower or such
Subsidiary, which Liens do not materially impair the use of such property for
the purposes for which it is held by the Borrower or such Subsidiary;
     (o) any Lien existing or hereafter created on any office equipment, data
processing equipment (including computer and computer peripheral equipment) or
transportation equipment (including motor vehicles, aircraft and marine
vessels);
     (p) undetermined Liens incidental to construction or maintenance;
     (q) any Lien created by the Borrower or a Subsidiary of the Borrower on any
contract (or any rights thereunder or proceeds therefrom) providing for advances
by the Borrower or such Subsidiary to finance gas exploration and development or
to finance acquisition or construction of gathering systems, which Lien is
created to secure Indebtedness incurred to finance such advance;
     (r) any Liens on cash, short term investments and letters of credit
securing obligations of the Borrower or any of its Subsidiaries under currency
hedges and interest rate hedges;
     (s) Liens granted pursuant to any Loan Document;
     (t) Liens for taxes, customs duties or other governmental charges or
assessments that are not at the time determined (or, if determined, are not at
the time delinquent), or that are delinquent but the validity of which is being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP, if required by such principles, have been
provided on the books of the relevant entity;

17



--------------------------------------------------------------------------------



 



     (u) Liens pursuant to master netting agreements entered into in the
ordinary course of business in connection with hedging obligations, so long as
such Liens encumber only amounts owed under the hedges covered by such master
netting agreements;
     (v) Liens on cash deposits in the nature of a right of setoff, banker’s
lien, counterclaim or netting of cash amounts owed arising in the ordinary
course of business on deposit accounts;
     (w) Liens securing Non-Recourse Debt of a Non-Recourse Subsidiary on the
assets (and the income and proceeds therefrom) of such Non-Recourse Subsidiary
that are not owned by the Borrower or any of its Subsidiaries on the Effective
Date and that are acquired, developed, operated and/or constructed with the
proceeds of (i) such Non-Recourse Debt or investments in such Non-Recourse
Subsidiary or (ii) Non-Recourse Debt or investments referred to in clause
(i) refinanced in whole or in part by such Non-Recourse Debt; and
     (x) Liens securing Non-Recourse Debt of a Non-Recourse Subsidiary on the
assets (and the income and proceeds therefrom) of such Non-Recourse Subsidiary
that are owned by the Borrower or any of its Subsidiaries on the Effective Date
(“Existing Assets”) and that are developed, operated and/or constructed with the
proceeds of (i) such Non-Recourse Debt or investments in such Non-Recourse
Subsidiary or (ii) Non-Recourse Debt or investments referred to in clause (i)
refinanced in whole or in part by such Non-Recourse Debt, provided that the
aggregate fair market value (determined as of the Effective Date) of Existing
Assets on which Liens may be granted pursuant to this clause (x) shall not
exceed $100 million.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) as defined in Section 3(2) of ERISA currently maintained by, or in the
event such plan has terminated, to which contributions have been made or an
obligation to make such contributions has accrued during any of the five plan
years preceding the date of the termination of such plan by, the Borrower or any
ERISA Affiliate subject to the provisions of Title IV of ERISA or Section 412 of
the Code or Section 302 of ERISA, and in respect of which the Borrower or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by Citibank, N.A. as its prime rate in effect at its principal
office in New York, New York. Each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.
     “Reference Banks” means Citibank, N.A. and The Bank of Nova Scotia.
     “Register” has the meaning set forth in Section 9.05(c).
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time; provided that, for purposes of
declaring the Loans to be due and payable

18



--------------------------------------------------------------------------------



 



pursuant to Article VII, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate, the
outstanding Competitive Loans of the Lenders shall be added to their respective
Credit Exposures and to the total Credit Exposures in determining the Required
Lenders.
     “Responsible Officer” means the president, chief financial officer,
treasurer or assistant treasurer of the General Partner.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any class of Equity
Interests of the Borrower, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests of the Borrower or any option, warrant or other right to
acquire any Equity Interests of the Borrower; provided that dividends,
distributions or payments of common Equity Interests of the Borrower shall be
deemed not to be “Restricted Payments”.
     “Revolving Commitment” means, with respect to any Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.09
and (b) increased from time to time pursuant to Section 2.01 or assignments by
or to such Lender pursuant to Section 9.05. The initial amount of each Lender’s
Revolving Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Commitments is $200,000,000.
     “Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure and Swingline Exposure at such time.
     “Revolving Loan” means a Loan made pursuant to Section 2.03.
     “S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill
Companies, Inc. or its successor.
     “Sale and Leaseback Transaction” of any Person means any arrangement
entered into by such Person or any Subsidiary of such Person, directly or
indirectly, whereby such Person or any Subsidiary of such Person shall sell or
transfer any property, whether now owned or hereafter acquired to any other
Person (a “Transferee”), and whereby such first Person or any Subsidiary of such
first Person shall then or thereafter rent or lease as lessee such property or
any part thereof or rent or lease as lessee from such Transferee or any other
Person other property which such first Person or any Subsidiary of such first
Person intends to use for substantially the same purpose or purposes as the
property sold or transferred.
     “Senior Notes” means (a) the 71/2% Senior Notes due 2011 issued pursuant to
the Indenture dated as of June 20, 2006 among the Borrower, Williams Partners
Finance Corporation and JPMorgan Chase Bank, N.A., as trustee, (b) the 71/4%
Senior Notes due 2017 issued pursuant to the Indenture dated as of December 13,
2006 among the Borrower, Williams Partners Finance Corporation and The Bank of
New York, as trustee, and (c) such other senior notes issued on or after the
Effective Date pursuant to any indenture in connection with the extension,
refinancing, renewal, replacement, defeasance or refunding of such Indebtedness.

19



--------------------------------------------------------------------------------



 



     “Solvent” and “Solvency” means, with respect to any Person on a particular
date, that on such date (a) the fair value of the property of such Person is
greater than the total amount of liabilities, including contingent liabilities,
of such Person, (b) the present fair salable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
     “Subsidiary” means, with respect to any specified Person:
     (a) any corporation, association or other business entity (other than a
partnership or limited liability company) of which more than 50% of the total
voting power of Voting Stock is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and
     (b) any partnership (whether general or limited) or limited liability
company (i) the sole general partner or member of which is such Person or a
Subsidiary of such Person, or (ii) if there is more than a single general
partner or member, either (A) the only managing general partners or managing
members of which are such Person or one or more Subsidiaries of such Person (or
any combination thereof) or (B) such Person owns or controls, directly or
indirectly, a majority of the outstanding general partner interests, member
interests or other Voting Stock of such partnership or limited liability
company, respectively.
     Unless otherwise indicated, all references herein to a “Subsidiary” are to
a Subsidiary of the Borrower.
     “Swingline Exposure” means, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.
     “Swingline Lender” means The Bank of Nova Scotia, in its capacity as lender
of Swingline Loans hereunder.
     “Swingline Loan” means a Loan made pursuant to Section 2.05.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Loan” means the Loan made pursuant to Section 2.01(b) hereof.
     “Term Commitment” means, as to each Lender, the commitment of such Lender
to make a Term Loan in the amount set forth opposite such Lender’s name under
“Term Commitment” on Schedule 2.01, as the same may be modified from time to
time to reflect any assignment permitted by Section 9.05. The aggregate amount
of the Lenders’ Term Commitment is $250,000,000.

20



--------------------------------------------------------------------------------



 



     “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of Loans, and the issuance of Letters
of Credit hereunder.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate, the Alternate Base Rate, the LIBO
Market Index Rate or, in the case of a Competitive Loan or Borrowing, a Fixed
Rate.
     “Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors (or similar
governing body) of such Person.
     “Wamsutter” means Wamsutter LLC, a Delaware limited liability company.
     “Williams” means The Williams Companies, Inc., a Delaware corporation.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
     Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     Section 1.04 Accounting Terms; GAAP. All accounting terms not specifically
defined shall be construed in accordance with GAAP. To the extent there are any
changes in GAAP from December 31, 2006, the financial condition covenants set
forth herein will continue to be determined in accordance with GAAP in effect on
December 31, 2006, as applicable, until such time, if any, as such financial
covenants are adjusted or reset to reflect such changes in GAAP and such
adjustments or resets are agreed

21



--------------------------------------------------------------------------------



 



to in writing by the Borrower and the Administrative Agent (after consultation
with the Required Lenders).
ARTICLE II
THE CREDITS
     Section 2.01 Commitments.
     (a) Revolving Loans. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Revolving Commitment or (ii) the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans exceeding
the total Revolving Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.
     (b) Term Loan. Subject to the terms and conditions set forth herein, each
Lender agrees to make and maintain a term loan to the Borrower up to the amount
of its Term Commitment. The Term Loan shall be fully advanced on the Effective
Date, and the Lenders shall have no obligation to make any additional advance
under the Term Loan after such date. Any amount repaid under the Term Loan may
not be reborrowed.
     (c) Increase in Revolving Commitments.
     (i) The Borrower shall have the option, without the consent of the Lenders,
from time to time to cause one or more increases in the Revolving Commitments by
adding, subject to the prior approval of the Administrative Agent (such approval
not to be unreasonably withheld), to this Agreement one or more financial
institutions as Lenders (collectively, the “New Lenders”) or by allowing one or
more Lenders to increase their respective Revolving Commitments; provided
however that: (A) prior to and after giving effect to the increase, no Default
or Event of Default shall have occurred hereunder and be continuing, (B) no such
increase shall cause the aggregate Revolving Commitments to exceed $300,000,000,
(C) no Lender’s Revolving Commitment shall be increased without such Lender’s
consent, and (D) such increase shall be evidenced by a commitment increase
agreement in form and substance reasonably acceptable to the Administrative
Agent and executed by the Borrower, the Administrative Agent, the New Lenders,
if any, and Lenders increasing their Revolving Commitments, if any, and which
shall indicate the amount and allocation of such increase in the Revolving
Commitments and the effective date of such increase (the “Increase Effective
Date”). Each financial institution that becomes a New Lender pursuant to this
Section by the execution and delivery to the Administrative Agent of the
applicable commitment increase agreement shall be a “Lender” for all purposes
under this Agreement on the applicable Increase Effective Date. The Borrower
shall borrow and prepay Loans on each Increase Effective Date (and pay any
additional amounts required pursuant to Section 2.16) to the extent necessary to
keep the outstanding Revolving Loans of each Lender ratable with such Lender’s
revised Applicable Percentage after giving effect to any nonratable increase in
the Revolving Commitments under this Section.
     (ii) As a condition precedent to each increase pursuant to subsection
(a)(i) above, the Borrower shall deliver to the Administrative Agent, to the
extent requested by the Administrative Agent, the following in form and
substance reasonably satisfactory to the Administrative Agent:

22



--------------------------------------------------------------------------------



 



     (A) a certificate dated as of the Increase Effective Date, signed by a
Responsible Officer of the General Partner certifying that each of the
conditions to such increase set forth in this Section 2.01(c) shall have
occurred and been complied with and that, before and after giving effect to such
increase, (1) the representations and warranties contained in this Agreement and
the other Loan Documents are true and correct in all material respects on and as
of the Increase Effective Date after giving effect to such increase, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they were true and correct in all material respects
as of such earlier date, and (2) no Default or Event of Default exists;
     (B) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of a Responsible Officer of the General
Partner as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with such increase agreement, and
such documents and certifications as the Administrative Agent may reasonably
require to evidence that the Borrower is validly existing and in good standing
in its jurisdiction of organization; and
     (C) a favorable customary opinion of counsel to the Borrower, relating to
such increase agreement, addressed to the Administrative Agent and each Lender.
     Section 2.02 Loans and Borrowings.
     (a) Each Loan of any Class shall be made as part of a Borrowing consisting
of Loans of such Class made by the Lenders ratably in accordance with their
respective Commitments of such Class. Each Competitive Loan shall be made in
accordance with the procedures set forth in Section 2.04. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.
     (b) Subject to Section 2.14, (i) each Borrowing (other than a Competitive
Loan) shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith, and (ii) each Competitive Loan
shall be comprised entirely of Eurodollar Loans or Fixed Rate Loans as the
Borrower may request in accordance herewith. Each Swingline Loan shall be a LMIR
Loan. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
     (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Competitive Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. Each Swingline Loan shall
be in an amount that is an integral multiple of $100,000 and not less than
$500,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
eight Eurodollar Borrowings outstanding.

23



--------------------------------------------------------------------------------



 



     (d) Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
     Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, fax or emailed pdf
to the Administrative Agent of a written Borrowing Request signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
     Section 2.04 Competitive Bid Procedure.
     (a) Subject to the terms and conditions set forth herein, from time to time
during the Availability Period the Borrower may request Competitive Bids and may
(but shall not have any obligation to) accept Competitive Bids and borrow
Competitive Loans; provided that the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans at any time
shall not exceed the total Revolving Commitments. To request Competitive Bids,
the Borrower shall notify the Administrative Agent of such request by telephone,
in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, four Business Days before the date of the proposed Borrowing and, in the
case of a Fixed Rate Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of the proposed Borrowing; provided that the
Borrower may submit up to (but not more than) three Competitive Bid Requests on
the same day, but a Competitive Bid Request shall not be made within five
(5) Business Days after the date of any previous Competitive Bid Request, unless
any and all such previous Competitive Bid Requests shall have been withdrawn or
all Competitive Bids received in response thereto shall have been rejected. Each
such telephonic Competitive Bid Request shall be confirmed promptly by hand
delivery, fax or emailed pdf to the Administrative Agent of a written
Competitive Bid Request signed by the Borrower. Each such telephonic and written
Competitive Bid Request shall specify the following information in compliance
with Section 2.02:

24



--------------------------------------------------------------------------------



 



     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed
Rate Borrowing;
     (iv) the Interest Period to be applicable to such Borrowing, which shall be
a period contemplated by the definition of the term “Interest Period”;
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07; and
     (vi) the maturity date or dates of the requested Borrowing.
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by fax or emailed pdf, inviting the Lenders to submit Competitive Bids.
     (b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by fax or emailed pdf, in
the case of a Eurodollar Competitive Borrowing, not later than 9:30 a.m., New
York City time, three Business Days before the proposed date of such Competitive
Borrowing, and in the case of a Fixed Rate Borrowing, not later than 9:30 a.m.,
New York City time, on the proposed date of such Competitive Borrowing.
Competitive Bids that do not conform substantially to the form approved by the
Administrative Agent may be rejected by the Administrative Agent, and the
Administrative Agent shall so notify the applicable Lender and the Borrower as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the Borrower) of the Competitive Loan or Competitive
Loans, as the case may be, that the Lender is willing to make (which amount may
exceed such Lender’s Revolving Commitment), (ii) the Competitive Bid Rate or
Competitive Bid Rates, as the case may be, at which the Lender is prepared to
make such Loan or Loans (expressed as a percentage rate per annum in the form of
a decimal to no more than four decimal places) and (iii) the Interest Period
applicable to each such Loan and the last day thereof.
     (c) The Administrative Agent shall promptly (but in any event no later than
10:00 a.m. on the date the Administrative Agent receives notice from the
relevant Lender) notify the Borrower by fax or emailed pdf of the Competitive
Bid Rate and the principal amount specified in each Competitive Bid and the
identity of the Lender that shall have made such Competitive Bid.
     (d) Subject only to the provisions of this paragraph, the Borrower may
accept or reject any Competitive Bid. The Borrower shall notify the
Administrative Agent by telephone, confirmed in writing, whether and to what
extent it has decided to accept or reject each Competitive Bid, in the case of a
Eurodollar Competitive Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Competitive Borrowing, and
in the case of a Fixed Rate Borrowing, not later than 11:00 a.m., New York City
time, on the proposed date of the Competitive Borrowing; provided that (i) the
failure of the Borrower to give such notice shall be deemed to be a rejection of
each Competitive Bid, (ii) the Borrower shall not accept a Competitive Bid made
at a particular Competitive Bid Rate if the Borrower rejects a Competitive Bid
made at a lower Competitive Bid Rate, (iii) the aggre-

25



--------------------------------------------------------------------------------



 



gate amount of the Competitive Bids accepted by the Borrower shall not exceed
the aggregate amount of the requested Competitive Borrowing specified in the
related Competitive Bid Request, (iv) to the extent necessary to comply with
clause (iii) above, the Borrower may accept Competitive Bids at the same
Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
and an integral multiple of $1,000,000. A notice given by the Borrower pursuant
to this paragraph shall be irrevocable.
     (e) The Administrative Agent shall promptly notify each bidding Lender by
fax or emailed pdf whether or not its Competitive Bid has been accepted (and, if
so, the amount and Competitive Bid Rate so accepted), and each successful bidder
will thereupon become bound, subject to the terms and conditions hereof, to make
the Competitive Loan in respect of which its Competitive Bid has been accepted.
     (f) If the Administrative Agent shall elect to submit a Competitive Bid in
its capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.
     Section 2.05 Swingline Loans.
     (a) Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time during
the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $50,000,000 or (ii) the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans exceeding the total Revolving Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.
     (b) To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by hand delivery,
fax or emailed pdf), not later than 12:00 noon, New York City time, on the day
of a proposed Swingline Loan. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower. The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.
     (c) The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which the Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Swingline Loans, as the case may be. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable

26



--------------------------------------------------------------------------------



 



Percentage of such Swingline Loan or Swingline Loans, as the case may be. Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
     Section 2.06 Letters of Credit.
     (a) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit under the Revolving
Commitment for its own account or for the account of any Subsidiary, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. For the avoidance of doubt, any representations,
warranties and events of default in any such letter of credit application or
other agreement shall have no effect.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal (unless
automatically renewed by its terms) or extension of an outstanding Letter of
Credit), the Borrower shall hand deliver or fax (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent three Business Days (or
such shorter period as may be acceptable to the Issuing Bank) in advance of the
requested date of issuance, amendment, renewal (unless automatically renewed by
its terms) or extension, a notice requesting the issuance of a Letter of Credit,
or identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended if and only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $100,000,000, and
(ii) the sum of the total Revolving

27



--------------------------------------------------------------------------------



 



Credit Exposures plus the aggregate principal amount of outstanding Competitive
Loans shall not exceed the total Revolving Commitments.
     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided, if the Borrower so
requests, the Issuing Bank may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit the Issuing Bank to prevent any such renewal at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than
(A) thirty (30) days before the end of such twelve-month period, or (B) such
later date to be agreed upon at the time such Letter of Credit is issued (the
“Nonrenewal Notice Date”). Once an Auto-Renewal Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
Issuing Bank to permit the renewal of such Letter of Credit at any time prior to
the date set forth in clause (ii) of this Section 2.06(c); provided that the
expiry date of such Letter of Credit shall be no later than the date set forth
in clause (ii) of this Section 2.06(c).
     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
     (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement on
the date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 9:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Borrower prior to such
time on such date, then on the Business Day immediately following the day that
the Borrower receives such notice; provided that the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Sections 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the

28



--------------------------------------------------------------------------------



 



Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.
     (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
     (g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by fax) of such
demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

29



--------------------------------------------------------------------------------



 



     (h) Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
     (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
     (j) Cash Collateralization. If any Event of Default shall occur and be
continuing and if the maturity of the Loans has been accelerated pursuant to
Article VII, on the Business Day that the Borrower receives notice from the
Administrative Agent upon written request of the Required Lenders demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (g) or (h) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 51% of the total
LC Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. To the extent not applied as aforesaid, any cash collateral provided
hereunder shall be returned to the Borrower within three Business Days after all
Events of Default have been cured or waived.

30



--------------------------------------------------------------------------------



 



     Section 2.07 Funding of Borrowings.
     (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account designated by
the Borrower in the applicable Borrowing Request or Competitive Bid Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with this Section 2.07 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to ABR Loans.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
     Section 2.08 Interest Elections.
     (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Competitive Borrowings or Swingline Borrowings, which may not be
converted or continued.
     (b) To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, fax or emailed pdf to the Administrative Agent of a written Interest
Election Request signed by the Borrower.

31



--------------------------------------------------------------------------------



 



     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration, in the case of a Eurodollar
Borrowing.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Revolving
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
     Section 2.09 Termination and Reduction of Commitments.
     (a) The Term Commitment of each Lender shall terminate at the close of
business on the Effective Date.
     (b) Unless previously terminated, the Revolving Commitments shall terminate
on the Maturity Date.
     (c) The Borrower may at any time terminate, or from time to time reduce,
the Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the sum of the Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
would exceed the total Revolving Commitments.

32



--------------------------------------------------------------------------------



 



     (d) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (c) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities or another event, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Revolving Commitments shall be permanent. Each reduction of the Revolving
Commitments shall be made ratably among the Lenders in accordance with their
respective Revolving Commitments.
     Section 2.10 Repayment of Loans; Evidence of Debt.
     (a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the ratable account of each Lender the then unpaid
principal amount of each Revolving Loan and Term Loan (and all accrued and
unpaid interest thereon) on the Maturity Date, (ii) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Competitive Loan (and all accrued and unpaid interest thereon) owed to such
Lender on the last day of the Interest Period applicable to such Loan and
(iii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan (and all accrued and unpaid interest thereon) on the earlier of the
Maturity Date and a date that is not more than seven Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing or
Competitive Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding. If the Revolving Credit Exposure at any time exceeds the aggregate
of all Revolving Commitments, the Borrower shall immediately prepay the
principal of the Revolving Loans in an amount at least equal to such excess.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
     (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender and
substantially in the form of (i) with respect to Revolving Loans, in the form of
revolving loan note attached hereto as Exhibit G, (ii) with respect to Term
Loans, in the form of revolving loan note attached hereto as Exhibit H,
(iii) with respect to Competitive Loans, in the form of competitive loan note
attached hereto as Exhibit I, and (iv) with respect to Swingline Loans, in the
form

33



--------------------------------------------------------------------------------



 



of swingline loan note attached hereto as Exhibit J. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.05) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
     Section 2.11 Prepayment of Loans.
     (a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.
     (b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
hand delivery, fax or emailed pdf) of any prepayment hereunder (i) in the case
of prepayment of a Eurodollar Borrowing or ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of prepayment, or (ii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, any such notice of prepayment may
be conditioned upon the effectiveness of other credit facilities or another
event. Promptly following receipt of any such notice relating to a Borrowing,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.13.
     Section 2.12 Fees.
     (a) The Borrower agrees to pay to the Administrative Agent for the account
of each Lender a commitment fee on the daily average unused amount of the
Revolving Commitment of such Lender for the period from and including the
Effective Date up to, but excluding, the Termination Date at the Applicable Rate
for commitment fees. Accrued commitment fees shall be payable in arrears on the
last day of March, June, September and December of each year and on the date on
which the Revolving Commitments terminate, commencing on the first such date to
occur after the date hereof. All commitment fees shall be computed on the basis
of a year of 365 days (or 366 days in a leap year) and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
     (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate as interest on
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable quarterly on the third Business Day following the
last day of March, June, September and December of each year, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which

34



--------------------------------------------------------------------------------



 



the Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
     (c) The Borrower agrees to pay to the Administrative Agent, for its own
account, a fee of $1,500 for each Competitive Bid Request if the Borrower
accepts any Competitive Bid received pursuant to such Competitive Bid Request,
payable on the date of such acceptance.
     (d) The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
     (e) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
     Section 2.13 Interest.
     (a) The Loans comprising each ABR Borrowing shall bear interest on each day
at the Alternate Base Rate for such day. The Loans comprising each Swingline
Loan shall bear interest on each day at the LIBO Market Index Rate for such day
plus an amount equal to the “Eurodollar Spread” set forth in the pricing grid
set forth in the defined term “Applicable Rate” that would be applicable to
Eurodollar Loans on such day.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest
(i) in the case of a Eurodollar Revolving Loan or Eurodollar Term Loan, at the
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate, or (ii) in the case of a Eurodollar Competitive Loan, at the
LIBO Rate for the Interest Period in effect for such Borrowing plus (or minus,
as applicable) the Margin applicable to such Loan.
     (c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable
to such Loan.
     (d) Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Event of Default, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
     (e) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (d) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any

35



--------------------------------------------------------------------------------



 



conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
     (f) All interest determined by reference to the LIBO Rate or clause (b) of
the definition of Alternate Base Rate shall be computed on the basis of a year
of 360 days, and all other interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
     (g) The Borrower shall pay to each Lender, so long as such Lender shall be
required under regulations of the Board of Governors of the Federal Reserve
System of the United States of America to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Borrowing of such
Lender during such periods as such Borrowing is a Eurodollar Borrowing, from the
date of such Borrowing until such principal amount is paid in full, at an
interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the LIBO Rate for the Interest Period in effect for such
Eurodollar Borrowing from (ii) the rate obtained by dividing such LIBO Rate by a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage of such
Lender for such Interest Period. Such additional interest shall be determined by
such Lender. The Borrower shall from time to time, within 15 days after demand
(which demand shall be accompanied by a certificate comporting with the
requirements set forth in Section 2.15(d)) by such Lender (with a copy of such
demand and certificate to the Administrative Agent) pay to the Lender giving
such notice such additional interest; provided, however, that the Borrower shall
not be required to pay to such Lender any portion of such additional interest
that accrued more than 90 days prior to any such demand, unless such additional
interest was not determinable on the date that is 90 days prior to such demand.
     Section 2.14 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate, as applicable, for such Interest Period;
or
     (b) the Administrative Agent is advised by the Required Lenders (or, in the
case of a Eurodollar Competitive Loan, the Lender that is required to make such
Loan) that the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
(ii) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing, and (iii) any request by the Borrower for a
Eurodollar Competitive Borrowing shall be ineffective; provided that (A) if the
circumstances giving rise to such notice do not affect all the Lenders, then
requests by the Borrower for Eurodollar Competitive Borrowings may be made to
Lenders that are not affected thereby and (B) if the circumstances giving rise
to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

36



--------------------------------------------------------------------------------



 



     Section 2.15 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender or the Issuing Bank;
     (ii) subject any Lender or the Issuing Bank to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Loan or Fixed Rate Loan
made by it, or change the basis of taxation of payments to such Lender or the
Issuing Bank in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 2.17 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Issuing Bank); or
     (iii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or the Issuing Bank, the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the Issuing Bank determines that
any Change in Law affecting such Lender or the Issuing Bank or any lending
office of such Lender or such Lender’s or the Issuing Bank’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section, showing the computation
thereof and delivered to the Borrower shall be conclusive absent manifest error.
Such certificate shall further certify that such Lender or the Issuing Bank is
making similar demands of its other similarly situated borrowers. The Borrower
shall pay such Lender or the Issuing Bank, as the case may be, the amount shown
as due on any such certificate within 10 days after receipt thereof.

37



--------------------------------------------------------------------------------



 



     (d) Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than ninety days prior to the date that
such Lender or the Issuing Bank, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the ninety day period referred to above shall be extended to
include the period of retroactive effect thereof).
     (e) Notwithstanding the foregoing provisions of this Section, a Lender
shall not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.
     Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(b) and is revoked in accordance therewith), (d) the failure
to borrow any Competitive Loan after accepting the Competitive Bid to make such
Loan, or (e) the assignment of any Eurodollar Loan or Fixed Rate Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense (excluding
loss of anticipated profits) attributable to such event. A certificate of any
Lender setting forth, in reasonable detail showing the computation thereof, any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof, if such certificate
complies herewith.
     Section 2.17 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 10 days after
demand therefor, for the full amount of

38



--------------------------------------------------------------------------------



 



any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the Issuing Bank, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

39



--------------------------------------------------------------------------------



 



     (f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or
the Issuing Bank receives a refund of any Taxes or Other Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of
reasonable out-of-pocket expenses directly related to the receipt of such refund
of the Administrative Agent, such Lender or the Issuing Bank, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or the Issuing Bank,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Bank in the event the
Administrative Agent, such Lender or the Issuing Bank is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent, any Lender or the Issuing Bank to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.
     Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
     (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 1:00 p.m., New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at Citicorp North
America, 399 Park Avenue, New York, New York 10043, Attention: Williams Partners
L.P. Account Officer, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.04 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of

40



--------------------------------------------------------------------------------



 



principal of and accrued interest on their respective Loans and participations
in LC Disbursements and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to this subsection (c) may exercise against
the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.05(c), 2.06(d), 2.06(e), 2.07(b), 2.18(d) or 9.04(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
     Section 2.19 Mitigation Obligations; Replacement of Lenders.
     (a) If any Lender requests compensation under Section 2.15 or
Section 2.13(g), or if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.13(g), 2.15
or 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. Subject to the foregoing, Lenders agree to use
reasonable efforts to select lending offices which will minimize taxes and other
costs and expenses for the Borrower.
     (b) If any Lender requests compensation under Section 2.13(g) or
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender defaults in its obligation to fund Loans
hereunder, or if any Lender fails to approve an amendment, waiver or other
modification to this

41



--------------------------------------------------------------------------------



 



Agreement that requires the approval of all Lenders and at least the Required
Lenders have approved such amendment, waiver or other modification, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.05), all its interests, rights and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Revolving
Commitment is being assigned, the Issuing Bank and Swingline Lender), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans (other than
Competitive Loans) and participations in LC Disbursements and Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.16), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.13(g) or Section 2.15 or payments required to be
made pursuant to Section 2.17, such assignment will result in a reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. If any Lender refuses to assign and
delegate all its interests, rights and obligations under this Agreement after
the Borrower has required such Lender to do so as a result of a claim for
compensation under Section 2.13(g) or Section 2.15 or payments required to be
made pursuant to Section 2.17, such Lender shall not be entitled to receive such
compensation or required payments.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Lenders that:
     Section 3.01 Organization; Powers. Each of the Borrower and its
Subsidiaries is validly existing and (if applicable) in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business in all material respects as now conducted
and, except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and (if applicable) is in good standing in, every
jurisdiction where such qualification is required.
     Section 3.02 Authorization; Enforceability. The Transactions are within the
Borrower’s partnership powers and have been duly authorized by all necessary
partnership and, if required, partner action. This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
     Section 3.03 Governmental Approvals; No Conflicts. No material
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority is required for the due execution, delivery and
performance by the Borrower of any Loan Document to which it is a party, or the
consummation of the transactions contemplated thereby. The execution, delivery
and performance by the Borrower of the Loan Documents to which it is shown as
being a party and the consummation of the

42



--------------------------------------------------------------------------------



 



transactions contemplated thereby do not contravene (i) the Borrower’s
organizational documents or (ii) any law or any restriction under any material
agreement binding on or affecting the Borrower and will not result in or require
the creation or imposition of any Lien prohibited by this Agreement.
     Section 3.04 Financial Condition; No Material Adverse Change.
     (a) The Borrower has heretofore furnished to the Lenders the Borrower’s
consolidated balance sheet and statements of income and cash flows (i) as of and
for the fiscal year ended December 31, 2006, reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended June 30, 2007. Such financial statements
(A) were prepared in accordance with GAAP, except as otherwise expressly noted
therein, and (B) present fairly, in all material respects, the financial
position and results of operations and cash flows of the businesses of the
Borrower and its consolidated subsidiaries as of such dates and for such periods
in accordance with GAAP.
     (b) As of the Effective Date only, since December 31, 2006, no event
resulting in a Material Adverse Effect has occurred and is continuing.
     Section 3.05 Litigation. Except as set forth in the annual report on Form
10-K for the year ended December 31, 2006 or the quarterly reports on Form 10-Q
filed subsequent thereto but prior to the date hereof of The Williams Companies,
Inc. or the Borrower, there are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Borrower, threatened in writing against or affecting the Borrower or any of
its Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that purport to
adversely affect the legality, validity and enforceability of the Loan Documents
and are non-frivolous (as reasonably determined by the Administrative Agent).
     Section 3.06 Environmental Matters. Except as set forth in the annual
report on Form 10-K for the year ended December 31, 2006 or the quarterly
reports on Form 10-Q filed subsequent thereto but prior to the date hereof of
The Williams Companies, Inc. or the Borrower, the Borrower and its Subsidiaries
have reasonably concluded that they: (a) are in compliance with all applicable
Environmental Laws, except to the extent that any non-compliance would not
reasonably be expected to have a Material Adverse Effect; (b) are not subject to
any judicial, administrative, government, regulatory or arbitration proceeding
alleging the violation of any applicable Environmental Laws, except to the
extent that any such proceeding would not reasonably be expected to have a
Material Adverse Effect; (c) are not subject to any federal, state, local or
foreign review, audit or investigation which would reasonably be expected to
lead to a proceeding referred to in (b) above that would reasonably be expected
to have a Material Adverse Effect; (d) have no actual knowledge that any of
their predecessors in title to any of their property and assets are the subject
of any currently pending federal, state, local or foreign review, audit or
investigation which would reasonably be expected to lead to a proceeding
referred to in (b) above that would reasonably be expected to have a Material
Adverse Effect; and (e) possess, and are in compliance with, or have applied
for, all approvals, licenses, permits, consents and other authorizations which
are necessary under any applicable Environmental Laws to conduct their business,
except to the extent that the failure to possess, or be in compliance with, any
of the foregoing would not reasonably be expected to have a Material Adverse
Effect.
     Section 3.07 Disclosure. As of the date hereof only, neither the
Information Memorandum nor any of the other reports, financial statements,
certificates or other written information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender on or prior to the date
hereof (as

43



--------------------------------------------------------------------------------



 



modified or supplemented by other information so furnished on or prior to the
date hereof), taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading, provided that, with respect to any projected financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed by the Borrower to be reasonable at the time (it
being recognized, however, that projections as to future events are not to be
viewed as facts and that the actual results during the period or periods covered
by any projections may materially differ from the projected results).
     Section 3.08 Solvency. As of the date hereof and on the date of any
increase in the Revolving Commitments pursuant to Section 2.01(c) only, after
giving effect to the Transactions (including each Loan and each Letter of
Credit) to be consummated on such date, the Borrower, individually and together
with its Subsidiaries, is Solvent.
     Section 3.09 ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect in respect of the Borrower.
     Section 3.10 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
     Section 3.11 Margin Securities. Neither the Borrower nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations U or X of the Board of Governors of the Federal
Reserve System of the United States of America), and no part of the proceeds of
any Loan will be used to purchase or carry any margin stock in violation of said
Regulations U or X or to extend credit to others for the purpose of purchasing
or carrying margin stock in violation of said Regulations U or X.
ARTICLE IV
CONDITIONS
     Section 4.01 Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the Effective Date which is scheduled to occur when each of the
following conditions is satisfied:
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include fax or email pdf transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
     (b) The Administrative Agent shall have received written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of James J. Bender, Esq., General Counsel of the Borrower, and Gibson,
Dunn & Crutcher, counsel for Borrower, with respect to the Transactions, in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel.
     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to (i) the organization and existence

44



--------------------------------------------------------------------------------



 



of the Borrower, and (ii) the authorization of the Transactions and any other
legal matters relating to the Borrower, this Agreement or the Transactions, all
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel.
     (d) The Administrative Agent shall have received each promissory note
requested by a Lender pursuant to Section 2.10(e), each duly completed and
executed by the Borrower.
     (e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, an Executive Vice President or a
Financial Officer of the General Partner, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.
     (f) The Administrative Agent shall have received satisfactory evidence of
the consummation of the acquisition of 100% of the Class A limited liability
company interests and 20 Class C units representing 50% of the initial Class C
ownership interests in Wamsutter.
     (g) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced five (5) Business Days prior to closing, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
     (h) As of the date hereof only, since December 31, 2006, no event resulting
in a Material Adverse Effect has occurred and is continuing.
     (i) No Default or Event of Default has occurred and is continuing.
The date on which all of the foregoing conditions have been satisfied (or waived
by the Administrative Agent) shall be the “Effective Date”. The Administrative
Agent shall notify the Borrower and the Lenders of the Effective Date, and such
notice shall be conclusive and binding.
     Section 4.02 Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (exclusive of continuations and
conversions of a Borrowing), and of the Issuing Bank to issue or increase the
amount of any Letter of Credit, is subject to the satisfaction of the following
conditions:
     (a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance or increase of such Letter of
Credit, as applicable (other than those representations and warranties that
expressly relate to a specific earlier date, which shall be true and correct in
all material respects as of such earlier date).
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance or increase of such Letter of Credit, as applicable, no Default
shall have occurred and be continuing.
Each Borrowing and each issuance or increase of a Letter of Credit shall be
deemed to constitute a representation and warranty by the Borrower on the date
thereof as to the matters specified in paragraphs (a) and (b) of this Section.

45



--------------------------------------------------------------------------------



 



ARTICLE V
AFFIRMATIVE COVENANTS
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
     Section 5.01 Financial Statements and Other Information. The Borrower will
furnish, or cause to be furnished, to the Administrative Agent:
     (a) as soon as available, but in any event within 105 days after the end of
each fiscal year of the Borrower, the audited consolidated balance sheet of the
Borrower and its consolidated subsidiaries as at the end of such year and the
related consolidated statements of income, equity and cash flows of the Borrower
and its consolidated Subsidiaries for such year, all in reasonable detail,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing selected by the Borrower,
which report and opinion shall be prepared in accordance with GAAP;
     (b) as soon as available, but in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, the
unaudited consolidated balance sheet of the Borrower and its consolidated
subsidiaries as at the end of such quarter and the related consolidated
statements of income, equity and cash flows of the Borrower and its consolidated
Subsidiaries for such quarter, all in reasonable detail and certified by a
Financial Officer of the General Partner as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject to normal changes
resulting from year-end adjustments;
     (c) within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower and within 105 days after the end of each
fiscal year of the Borrower, a certificate of a Financial Officer of the General
Partner substantially in the form of Exhibit F (i) certifying as to whether a
Default has occurred that is then continuing and, if a Default has occurred that
is then continuing, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, and (ii) setting forth in reasonable
detail calculations demonstrating compliance with Section 6.08;
     (d) promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by the Borrower or any of its
Subsidiaries to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Lender), and each prospectus and all amendments
thereto filed by the Borrower or any of its Subsidiaries with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange; and
     (e) any other information (other than projections) which the Administrative
Agent, at the request of any Lender, may from time to time reasonably request.
     Any document readily available on-line through the “Electronic Data
Gathering, Analysis and Retrieval” system (or any successor system thereof)
maintained by the Securities and Exchange Commission (or any succeeding
Governmental Authority), shall be deemed to have been furnished to the

46



--------------------------------------------------------------------------------



 



Administrative Agent for purposes of this Section 5.01. Documents required to be
delivered pursuant to Section 5.01 may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at www.williamslp.com or (ii) on which such documents
are (or are deemed to be) delivered to the Administrative Agent. The
Administrative Agent shall post such documents on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent). The Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery.
     Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
     (a) the occurrence of any Event of Default;
     (b) as soon as possible and in any event within 30 Business Days after the
Borrower or any Subsidiary or ERISA Affiliate of the Borrower knows or has
reason to know that any ERISA Event with respect to any Plan has occurred or is
reasonably expected to occur that could reasonably be expected to have a
Material Adverse Effect in respect of the Borrower;
     (c) promptly and in any event within 25 Business Days after receipt thereof
by the Borrower or any ERISA Affiliate of such Borrower, copies of each notice
received by the Borrower or any ERISA Affiliate of such Borrower from the PBGC
stating its intention to terminate any Plan or to have a trustee appointed to
administer any Plan;
     (d) promptly and in any event within 25 Business Days after receipt thereof
by such Borrower or any ERISA Affiliate of such Borrower from the sponsor of a
Multiemployer Plan, a copy of each notice received by such Borrower or any ERISA
Affiliate of such Borrower concerning (i) the imposition of a Withdrawal
Liability by a Multiemployer Plan, (ii) the determination that a Multiemployer
Plan is, or is expected to be, in reorganization within the meaning of Title IV
of ERISA, (iii) the termination of a Multiemployer Plan within the meaning of
Title IV of ERISA, or (iv) the amount of liability incurred, or expected to be
incurred, by the Borrower or any ERISA Affiliate of such Borrower in connection
with any event described in clause (i), (ii) or (iii) above that, in the
aggregate, would reasonably be expected to have a Material Adverse Effect in
respect of the Borrower; and
     (e) the occurrence of any Event of Default (as defined in the indenture
with respect thereto) with respect to the Senior Notes; and
     (f) any change in any rating established or deemed to have been established
by Moody’s, Fitch or S&P for the Index Debt.
Each notice delivered under clauses (a) through (e) of this Section shall be
accompanied by a statement of a Responsible Officer of the General Partner
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
     Section 5.03 Existence; Conduct of Business. The Borrower will do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material and necessary to the conduct of its business; provided

47



--------------------------------------------------------------------------------



 



that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution not prohibited under Section 6.03.
     Section 5.04 Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay, before the same shall become delinquent or in default, its
obligations, including tax liabilities but excluding Indebtedness that is not
Material Indebtedness, except where (a)(i) the validity or amount thereof is
being contested by the Borrower or such Subsidiary in good faith by appropriate
proceedings, and (ii) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, or (b) the
failure to make payment would not reasonably be expected to have a Material
Adverse Effect.
     Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property,
taken as a whole, material to the conduct of their business in good working
order and condition, ordinary wear and tear excepted, in the reasonable judgment
of the Borrower, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations; provided that (i) the Borrower may
self-insure to the extent and in the manner normal for companies of like size,
type and financial condition and (ii) any insurance required by this Section
5.05(b) may be maintained by Williams on behalf of the Borrower.
     Section 5.06 Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Material Subsidiaries to, keep in accordance with GAAP
books of record and account. The Borrower will, and will cause each of its
Material Subsidiaries to, permit any representatives designated by the
Administrative Agent or the Required Lenders, upon reasonable prior notice
during normal business hours and, if the Borrower shall so request, in the
presence of an officer of the General Partner, at the Lenders’ expense so long
as no Event of Default exists and at the Borrower’s expense during the
continuance of an Event of Default, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers, all at such reasonable times
and as often as reasonably requested but no more frequently than semi-annually
so long as no Event of Default exists.
     Section 5.07 Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, including, without
limitation, Environmental Laws, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.
     Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used for working capital, acquisitions, capital expenditures and
other general corporate purposes. Letters of Credit will be used for the
Borrower’s and its Subsidiaries’ general corporate purposes. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board of
Governors of the Federal Reserve System of the United States of America,
including Regulations U and X.
     Section 5.09 Potential Subsidiary Guarantors.
     (a) If, after the date of this Agreement, any Subsidiary of the Borrower
that is not already a Guarantor guarantees any of the Senior Notes, then that
Subsidiary shall become a Guarantor by executing a Guaranty and delivering it to
the Administrative Agent within twenty Business Days of the

48



--------------------------------------------------------------------------------



 



date on which it guaranteed the Senior Notes, together with such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent; provided, however that if
at any time the Borrower receives an Investment Grade Rating on its Index Debt
from any of Moody’s, S&P or Fitch, and no Event of Default has occurred and is
continuing, then the Borrower and its Subsidiaries shall permanently no longer
be subject to the provisions of this Section and any Guaranty then outstanding
shall be permanently released in accordance with subsection (b) below.
     (b) The Guaranty of a Guarantor shall be released (i) in connection with
any sale or other disposition of all or substantially all of the properties or
assets of such Guarantor (including by way of merger or consolidation) to a
Person that is not (either before or after giving effect to such transaction) a
Guarantor, (ii) in connection with any sale or other disposition of all of the
Capital Stock of such Guarantor to a Person that is not (either before or after
giving effect to such transaction) a Guarantor, (iii) if the provisions of this
Section 5.09 shall have terminated in accordance with subsection (a) above,
(iv) upon termination of this Agreement or (v) at such time as such Guarantor
ceases to guaranty the Senior Notes.
ARTICLE VI
NEGATIVE COVENANTS
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
     Section 6.01 Indebtedness. The Borrower will not permit any Subsidiary to
create, incur or assume any Indebtedness if (i) the incurrence or maintenance of
such Indebtedness would cause a Default or an Event of Default under any other
provisions of this Agreement; and (ii) the aggregate principal amount of
Indebtedness of the Borrower’s Subsidiaries would exceed ten percent (10%) of
Consolidated Indebtedness at any time, other than Indebtedness acquired in an
acquisition, existing at the time of such acquisition and not incurred in
contemplation thereof and any Indebtedness incurred to refund, extend, refinance
or otherwise replace such Indebtedness; provided, that the principal amount of
such Indebtedness does not exceed the principal amount of Indebtedness
refinanced (plus the amount of penalties, premiums, fees, accrued interest and
reasonable expenses and other obligations incurred therewith) at the time of
refinancing.
     Section 6.02 Liens. The Borrower shall not, and shall not permit any
Subsidiary to, create, assume or incur any Lien on any of its assets or property
or upon any Equity Interests of any Subsidiary which Equity Interests are now
owned or hereafter acquired by the Borrower or such Subsidiary to secure any
Indebtedness of the Borrower or any other Person (other than the Indebtedness
under this Agreement) other than Permitted Liens, without providing that the
Loans shall be equally and ratably secured with such Indebtedness until such
time as such Indebtedness is no longer secured by a Lien. Notwithstanding the
foregoing, the Borrower may, and may permit any Subsidiary to, create, assume or
incur any Indebtedness secured by a Lien, other than a Permitted Lien, without
securing the Loans, provided that the aggregate principal amount of all
Indebtedness then outstanding secured by Liens (other than Permitted Liens) does
not exceed 15% of Consolidated Net Tangible Assets.
     Section 6.03 Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets

49



--------------------------------------------------------------------------------



 



(whether now owned or hereafter acquired), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing, any Person may merge into the
Borrower in a transaction in which the Borrower is the surviving corporation.
     Section 6.04 Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except as long as no Event of
Default has occurred and is continuing or would result therefrom, (i) the
Borrower may make Restricted Payments of Available Cash (as defined in the
Partnership Agreement) with respect to any Quarter (as defined in the
Partnership Agreement), (ii) the Borrower and its Subsidiaries may make payments
or other distributions to officers, directors or employees with respect to the
exercise by any such Persons of options, warrants or other rights to acquire
Equity Interests in the Borrower or such Subsidiary issued pursuant to an
employment, equity award, equity option or equity appreciation agreement or
plans entered into by the Borrower or such Subsidiary in the ordinary course of
business, (iii) the Borrower may reimburse the General Partner for expenses
pursuant to the Partnership Agreement and (iv) the Borrower and its Subsidiaries
may distribute cash to Williams in connection with its participation in
Williams’ cash management program; provided, that even if an Event of Default
shall have occurred and is continuing, no Subsidiary shall be prohibited from
upstreaming dividends or other payments to the Borrower or any Subsidiary or
making, in the case of any Subsidiary that is not wholly-owned (directly or
indirectly) by the Borrower, dividends or payments, as the case may be, to the
other owners of Equity Interests in such Subsidiary; provided, any dividends or
payments by any such Subsidiary that is not wholly-owned (directly or
indirectly) by the Borrower to the Borrower shall be not less than an amount
equal to (x) the Borrower’s direct or indirect percentage ownership of Equity
Interests in such Subsidiary times (y) the amount of all such dividends and
payments made to all owners of Equity Interests in such Subsidiary.
     Section 6.05 Restrictive Agreements. The Borrower will not, and will not
permit any of its Material Subsidiaries to, directly or indirectly, enter into
or permit to exist any agreement or other arrangement with any Person, other
than the Lenders pursuant hereto, which expressly prohibits or restricts or
imposes any conditions upon the ability of any Material Subsidiary to (a) pay
dividends or make other distributions or pay any Indebtedness owed to the
Borrower or any Subsidiary, or (b) make subordinate loans or advances to or make
other investments in the Borrower or any Subsidiary in each case, other than
restrictions or conditions contained in, or existing by reasons of, any
agreement or instrument (i) relating to any Indebtedness of any Subsidiary,
(ii) relating to property existing at the time of the acquisition thereof, so
long as the restriction or condition relates only to the property so acquired,
(iii) relating to any Subsidiary at the time such Subsidiary was merged or
consolidated with or into, or acquired by, the Borrower or a Subsidiary or
became a Subsidiary and not created in contemplation thereof, (iv) effecting a
renewal, extension, refinancing, refund or replacement (or successive
extensions, renewals, refinancings, refunds or replacements) of Indebtedness
issued under an agreement referred to in clauses (i) through (iii) above, so
long as the restrictions and conditions contained in any such renewal,
extension, refinancing, refund or replacement agreement, taken as a whole, are
not materially more restrictive than the restrictions and conditions contained
in the original agreement, as determined in good faith by the board of directors
of the General Partner, (v) constituting customary provisions restricting
subletting or assignment of any leases of the Borrower or any Subsidiary or
provisions in agreements that restrict the assignment of such agreement or any
rights thereunder, (vi) related to Permitted Liens, (vii) constituting any
temporary encumbrance or restriction with respect to a Subsidiary under an
agreement that has been entered into for the disposition of all or substantially
all of the outstanding Equity Interests of or assets of such Subsidiary,
provided that such disposition is otherwise permitted hereunder,
(viii) constituting customary restrictions on cash, other deposits or assets
imposed by customers and other persons under contracts entered into in the
ordinary course of business, (ix) constituting provisions contained in
agreements or instruments relating to Indebtedness that prohibit the transfer of
all or

50



--------------------------------------------------------------------------------



 



substantially all of the assets of the obligor under that agreement or
instrument unless the transferee assumes the obligations of the obligor under
such agreement or instrument or such assets may be transferred subject to such
prohibition, (x) constituting a requirement that a certain amount of
Indebtedness be maintained between a Subsidiary and the Borrower or another
Subsidiary, (xi) constituting any restriction or condition with respect to
property under an agreement that has been entered into for the disposition of
such property, provided that such disposition is otherwise permitted hereunder,
(xii) constituting any restriction or condition with respect to property under a
charter, lease or other agreement that has been entered into for the employment
of such property, (xiii) constituting a Hybrid Security or an indenture,
document, agreement or security entered into or issued in connection with a
Hybrid Security or otherwise constituting a restriction or condition on the
payment of dividends or distributions by an issuer of a Hybrid Security;
(xiv) entered into in the ordinary course of business; (xv) existing under or by
reason of applicable law; (xvi) relating to a joint venture or similar
arrangement, so long as the restriction or condition relates only to the
property that is subject to such joint venture or similar arrangement;
(xvii) existing on the date hereof and set forth in Schedule 6.05;
(xviii) relating to financial performance covenants or (xix) arising from the
Partnership Agreement or the limited liability company agreement with respect to
Discovery.
     Section 6.06 Affiliate Transactions. The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, pay any funds to or for the
account of, make any investment in, lease, sell, transfer or otherwise dispose
of any assets, tangible or intangible, to, or participate in, or effect, any
transaction with, any officer, director, employee or Affiliate (other than the
Borrower or any Subsidiary) unless as a whole such transactions between the
Borrower and its Subsidiaries on the one hand and any officer, director,
employee or Affiliate (other than the Borrower or any Subsidiary) on the other
hand, are on terms and conditions fair and reasonable to the Borrower or such
Subsidiary as determined by the General Partner; provided, that the foregoing
provisions of this Section shall not prohibit (a) the Borrower or any Subsidiary
from declaring or paying any lawful dividend or distribution otherwise permitted
hereunder, (b) the Borrower or any Subsidiary from providing credit support for
its Subsidiaries as it deems appropriate in the ordinary course of business,
(c) the Borrower or any Subsidiary from engaging in a transaction or
transactions that occur within a related series of transactions, which, in the
aggregate, are on terms and conditions that are fair and reasonable as
determined by the General Partner, (d) the Borrower or any Subsidiary from
engaging in non-material transactions with any officer, director, employee or
Affiliate of the Borrower or any Subsidiary that are not on an arms-length basis
or are not on terms as favorable as could have been obtained from a third party
but are in the ordinary course of the Borrower’s or such Subsidiary’s business,
so long as, in each case, after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, (e) the Borrower or any
Subsidiary from engaging in a transaction with an Affiliate if such transaction
has been approved by the Conflicts Committee of the General Partner’s Board of
Directors, (f) any arrangement in place on the date hereof or any amendment
thereto or replacement thereof or any transaction contemplated thereby so long
as such amendment or replacement is not more disadvantageous in any material
respect than the arrangement so amended or replaced; (g) any transaction
permitted under the Partnership Agreement; (h) any corporate sharing agreements
with respect to tax sharing and general overhead and administrative matters;
(i) any transfer of Equity Interests to the Borrower or (j) the Borrower’s and
its Subsidiaries’ participation in Williams’ cash management program.
     Section 6.07 Change in Nature of Businesses. Neither the Borrower nor any
Subsidiary will materially alter the character of their business from the
midstream energy business and those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof (or which are directly related thereto
or generally related thereto), except that the Borrower and the Subsidiaries may
engage in the businesses of producing, gathering, processing, storing,
transporting and distributing natural gas, natural gas liquids, refined products
and crude oil and similar businesses.

51



--------------------------------------------------------------------------------



 



     Section 6.08 Financial Condition Covenants.
     (a) Ratio of Consolidated EBITDA to Consolidated Interest Expense. Until
the first date on which the Borrower obtains an Investment Grade Rating on its
Index Debt from any of Moody’s or S&P (provided that the other rating is not
less than Ba1 or BB+, as applicable), the Borrower shall not permit its ratio of
Consolidated EBITDA to Consolidated Interest Expense in each case for the four
full fiscal quarters most recently ended for which financial statements have
been delivered pursuant to Section 5.01 to be less than 2.75 to 1.00 as of the
last day of any fiscal quarter commencing March 31, 2008.
     (b) Leverage Ratio. The Borrower shall not permit its ratio of Consolidated
Indebtedness as of the last day of any fiscal quarter for which financial
statements have been delivered pursuant to Section 5.01 (commencing with the
fiscal quarter ending March 31, 2008) to Consolidated EBITDA for the four full
fiscal quarters ending on such date (the “Leverage Ratio”) to exceed 5.00 to
1.00; provided, following a Specified Acquisition (defined below), such maximum
ratio shall be increased to 5.50 to 1.00 as of the last day of (i) the fiscal
quarter in which the Specified Acquisition occurred (the “Acquisition Quarter”),
and (ii) the three fiscal quarters following the Acquisition Quarter.
     As used herein, “Specified Acquisition” means, at the election of Borrower,
one or more acquisitions of assets or entities or operating lines or divisions
in any rolling 12-month period for an aggregate purchase price of not less than
$50,000,000; provided, in the event the Leverage Ratio exceeds 5.00 to 1.00 at
the end of any fiscal quarter in which one or more acquisitions otherwise
qualifying as a Specified Acquisition but for Borrower’s failure to so elect
shall have occurred, Borrower shall be deemed to have so elected a Specified
Acquisition with respect thereto; provided, further, following the election (or
deemed election) of a Specified Acquisition, Borrower may not elect (or be
deemed to have elected) a subsequent Specified Acquisition unless, at the time
of such subsequent election, the Leverage Ratio does not exceed 5.00 to 1.00.
In addition, for purposes of this Section 6.08: (i) Hybrid Securities up to an
aggregate amount of 15% of Consolidated Total Capitalization shall be excluded
from Consolidated Indebtedness, and (ii) Consolidated EBITDA may include, at
Borrower’s option, any Material Project EBITDA Adjustments as provided in the
definition thereof.
ARTICLE VII
EVENTS OF DEFAULT
     If any of the following events (“Events of Default”) shall occur:
     (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) the Borrower shall fail to pay (i) any interest on any Loan payable
under this Agreement, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five (5) days or (ii) or
any fee or any other amount (other than an amount referred to in clause (a) or
(b)(i) of this Article) payable under this Agreement, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of ten (10) days;

52



--------------------------------------------------------------------------------



 



     (c) any representation or warranty made by the Borrower herein or in any
other Loan Document (or by any Responsible Officer of the General Partner on
behalf of the Borrower) in writing under or in connection with this Agreement or
any other Loan Document or any instrument executed in connection herewith
(including representations and warranties deemed made pursuant to Section 4.02)
shall prove to have been incorrect in any material respect when made or deemed
made and such materiality is continuing;
     (d) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Article VI;
     (e) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after the earlier of (i) written notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of the Required Lenders) or (ii) a Responsible Officer of the Borrower shall
have knowledge of such failure;
     (f) the Borrower or any Material Subsidiary shall (i) fail to pay (A) any
principal of or premium or interest on any Material Indebtedness of the Borrower
or such Material Subsidiary (as the case may be), or (B) aggregate net
obligations under one or more Hedging Agreements (excluding amounts the validity
of which are being contested in good faith by appropriate proceedings, if
necessary, and for which adequate reserves with respect thereto are maintained
on the books of the Borrower or such Material Subsidiary (as the case may be))
in excess of $50,000,000, in each case when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Material
Indebtedness or such Hedging Agreements; or (ii) default in the observance or
performance of any covenant or obligation contained in any agreement of such
Material Indebtedness that is a default (in each case, other than a failure to
pay specified in clause (i) of this subsection (f)) and such default shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect thereof is to accelerate the maturity of such
Material Indebtedness or require such Material Indebtedness to be prepaid prior
to the stated maturity thereof; for the avoidance of doubt the parties
acknowledge and agree that any payment required to be made under a guaranty of
payment or collection described in clause (g) of the definition of Indebtedness
shall be due and payable at the time such payment is due and payable under the
terms of such guaranty (taking into account any applicable grace period) and
such payment shall be deemed not to have been accelerated or required to be
prepaid prior to its stated maturity as a result of the obligation guaranteed
having become due;
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
     (h) the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described

53



--------------------------------------------------------------------------------



 



in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Material Subsidiary or for a substantial part of its
assets, (iv) make a general assignment for the benefit of creditors or (v) take
any action for the purpose of effecting any of the foregoing;
     (i) the Borrower or any Material Subsidiary shall admit in writing its
inability to pay its debts generally;
     (j) one or more judgments for the payment of money in an aggregate
uninsured amount equal to or greater than $50,000,000 shall be rendered against
the Borrower or any Material Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
such Material Subsidiary to enforce any such judgment;
     (k) an ERISA Event shall have occurred and, thirty (30) days after notice
thereof shall have been given to the Borrower by the Administrative Agent, such
ERISA Event shall still exist, and such ERISA Event, when taken together with
all other ERISA Events that have occurred, would reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding $50,000,000 for all periods;
     (l) the General Partner takes, suffers or permits to exist any of the
events or conditions referred to in clauses (g), (h) or (i) of this Article;
     (m) a Change in Control shall occur; or
     (n) if any Guaranty of a Material Subsidiary is required to be in effect
pursuant to Section 5.09(a) and prior to the release of such Guaranty pursuant
to Section 5.09(b), such Guaranty for any reason is not a legal, valid, binding
and enforceable obligation of such Guarantor party thereto or any such Guarantor
shall so state in writing;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent at the request of
the Required Lenders shall, by notice to the Borrower, take any of the following
actions, at the same or different times:  (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (g) or (h) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (iii) exercise on behalf of
itself, the Lenders and the Issuing Banks all rights and remedies available to
it, the Lenders and the Issuing Banks under the Loan Documents.

54



--------------------------------------------------------------------------------



 



ARTICLE VIII
THE ADMINISTRATIVE AGENT
     Section 8.01 Appointment and Authority. Each Lender Party hereby
irrevocably appoints Citibank, N.A. to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lender Parties, and neither the Borrower nor any
Guarantor shall have rights as a third party beneficiary of any of such
provisions.
     Section 8.02 Administrative Agent Individually.
     (a) The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender Party as any other Lender
Party and may exercise the same as though it were not the Administrative Agent
and the term “Lender Party” or “Lender Parties” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lender Parties.
     (b) Each Lender Party understands that the Person serving as Administrative
Agent, acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Article VIII as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Borrower or its
Affiliates. Furthermore, the Agent’s Group may, in undertaking the Activities,
engage in trading in financial products or undertake other investment businesses
for its own account or on behalf of others (including the Borrower and its
Affiliates and including holding, for its own account or on behalf of others,
equity, debt and similar positions in the Borrower or its respective
Affiliates), including trading in or holding long, short or derivative positions
in securities, loans or other financial products of one or more of the Borrower
or its Affiliates. Each Lender Party understands and agrees that in engaging in
the Activities, the Agent’s Group may receive or otherwise obtain information
concerning the Borrower or its Affiliates (including information concerning the
ability of the Borrower to perform its obligations hereunder and under the other
Loan Documents) which information may not be available to any of the Lender
Parties that are not members of the Agent’s Group. None of the Administrative
Agent nor any member of the Agent’s Group shall have any duty to disclose to any
Lender Party or use on behalf of the Lender Parties, and shall not be liable for
the failure to so disclose or use, any information whatsoever about or derived
from the Activities or otherwise (including any information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of the Borrower or any Affiliate thereof) or to account for any
revenue or profits obtained in connection with the Activities, except that the
Administrative Agent shall deliver or otherwise make available to each Lender
Party such documents as are expressly required by any Loan Document to be
transmitted by the Administrative Agent to the Lender Parties.
     (c) Each Lender Party further understands that there may be situations
where members of the Agent’s Group or their respective customers (including the
Borrower and its Affiliates) either now have

55



--------------------------------------------------------------------------------



 



or may in the future have interests or take actions that may conflict with the
interests of any one or more of the Lender Parties (including the interests of
the Lender Parties hereunder and under the other Loan Documents). Each Lender
Party agrees that no member of the Agent’s Group is or shall be required to
restrict its activities as a result of the Person serving as Administrative
Agent being a member of the Agent’s Group, and that each member of the Agent’s
Group may undertake any Activities without further consultation with or
notification to any Lender Party. None of (i) this Agreement nor any other Loan
Document, (ii) the receipt by the Agent’s Group of information (including
Information) concerning the Borrower or its Affiliates (including information
concerning the ability of the Borrower to perform its obligations hereunder and
under the other Loan Documents) nor (iii) any other matter shall give rise to
any fiduciary, equitable or contractual duties (including without limitation any
duty of trust or confidence) owing by the Administrative Agent or any member of
the Agent’s Group to any Lender Party including any such duty that would prevent
or restrict the Agent’s Group from acting on behalf of customers (including the
Borrower or its Affiliates) or for its own account.
     Section 8.03 Duties of Administrative Agent; Exculpatory Provisions.
     (a) The Administrative Agent’s duties hereunder and under the other Loan
Documents are solely ministerial and administrative in nature and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law.
     (b) The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 9.03 or Article VII) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default or the event or
events that give or may give rise to any Default unless and until the Borrower
or any Lender Party shall have given notice to the Administrative Agent
describing such Default and such event or events.
     (c) Neither the Administrative Agent nor any member of the Agent’s Group
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Agreement, any other Loan Document or the Information
Memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     (d) Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to

56



--------------------------------------------------------------------------------



 



any person on behalf of any Lender Party and each Lender Party confirms to the
Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent or any of its Related Parties.
     Section 8.04 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender Party, the
Administrative Agent may presume that such condition is satisfactory to such
Lender Party unless an officer of the Administrative Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender Party prior to the making of such Loan or the issuance of such
Letter of Credit, and in the case of a Borrowing, such Lender Party shall not
have made available to the Administrative Agent such Lender Party’s ratable
portion of such Borrowing. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
     Section 8.05 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub agent and the Related
Parties of the Administrative Agent and each such sub agent shall be entitled to
the benefits of all provisions of this Article VIII and Section 9.04 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
     Section 8.06 Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lender Parties and the
Borrower (such notice not to be effective until 30 days have lapsed). Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, unless an Event of Default under subsection (a), (g) or (h) of
Article VIII has occurred and is continuing, with the consent of the Borrower,
to appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (such 30-day
period, the “Lender Party Appointment Period”), then the retiring Administrative
Agent may on behalf of the Lender Parties, appoint a successor Administrative
Agent meeting the qualifications set forth above. In addition and without any
obligation on the part of the retiring Administrative Agent to appoint, on
behalf of the Lender Parties, a successor Administrative Agent, the retiring
Administrative Agent may at any time upon or after the end of the Lender Party
Appointment Period notify the Borrower and the Lender Parties that no qualifying
Person has accepted appointment as successor Administrative Agent and the
effective date of such retiring Administrative Agent’s resignation which
effective date shall be no earlier than three business days after the date of
such notice. Upon the resignation effective date established in such notice and
regardless of whether a successor Administrative Agent has been appointed and
accepted such appointment, the retiring Administrative Agent’s resignation shall
nonetheless become effective and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations as Administrative Agent hereunder and
under the other Loan Documents and (ii) all payments, communications and

57



--------------------------------------------------------------------------------



 



determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender Party directly, until such time as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties as Administrative
Agent of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
as Administrative Agent hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
     Section 8.07 Non-Reliance on Administrative Agent and Other Lender Parties.
     (a) Each Lender Party confirms to the Administrative Agent, each other
Lender Party and each of their respective Related Parties that it (i) possesses
(individually or through its Related Parties) such knowledge and experience in
financial and business matters that it is capable, without reliance on the
Administrative Agent, any other Lender Party or any of their respective Related
Parties, of evaluating the merits and risks (including tax, legal, regulatory,
credit, accounting and other financial matters) of (x) entering into this
Agreement, (y) making Loans and other extensions of credit hereunder and under
the other Loan Documents and (z) taking or not taking actions hereunder and
thereunder, (ii) is financially able to bear such risks and (iii) has determined
that entering into this Agreement and making Loans and other extensions of
credit hereunder and under the other Loan Documents is suitable and appropriate
for it.
     (b) Each Lender Party acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents, (ii) it
has, independently and without reliance upon the Administrative Agent, any other
Lender Party or any of their respective Related Parties, made its own appraisal
and investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative Agent, any other Lender Party or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:
     (i) the financial condition, status and capitalization of the Borrower;
     (ii) the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Loan Document and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;
     (iii) determining compliance or non-compliance with any condition hereunder
to the making of a Loan, or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;

58



--------------------------------------------------------------------------------



 



     (iv) the adequacy, accuracy and/or completeness of the Information
Memorandum and any other information delivered by the Administrative Agent, any
other Lender Party or by any of their respective Related Parties under or in
connection with this Agreement or any other Loan Document, the transactions
contemplated hereby and thereby or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Loan Document.
     Section 8.08 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Joint Book Managers, Joint Lead
Arrangers, Syndication Agent or Co-Documentation Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or as a Lender Party hereunder.
     Section 8.09 Trust Indenture Act. In the event that Citibank, N.A. or any
of its Affiliates shall be or become an indenture trustee under the Trust
Indenture Act of 1939 (as amended, the “Trust Indenture Act”) in respect of any
securities issued or guaranteed by the Borrower or any Guarantor, the parties
hereto acknowledge and agree that any payment or property received in
satisfaction of or in respect of any Obligation of the Borrower or such
Guarantor hereunder or under any other Loan Document by or on behalf of
Citibank, N.A. in its capacity as the Administrative Agent for the benefit of
any Lender under any Loan Document (other than Citibank, N.A. or an Affiliate of
Citibank, N.A.) and which is applied in accordance with the Loan Documents shall
be deemed to be exempt from the requirements of Section 311 of the Trust
Indenture Act pursuant to Section 311(b)(3) of the Trust Indenture Act.
ARTICLE IX
MISCELLANEOUS
     Section 9.01 Notices.
     (a) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices, demands, requests, consents and
other communications provided for in this Agreement shall be given in writing,
or by any telecommunication device capable of creating a written record
(including electronic mail), and addressed to the party to be notified as
follows:
     (i) if to the Borrower, to it at Williams Partners L.P., c/o Williams
Partners GP LLC, One Williams Center, Tulsa, Oklahoma 74172-0172, Attention of
Treasurer (fax number (918) 573-0871);
     (ii) if to the Administrative Agent, to Citibank, N.A., 2 Penns Way,
Suite 200, New Castle, Delaware 19720 (fax number: (302) 894-6120; email
address: oploanswebadmin@citigroup.com), Attention: Williams Partners L.P.
Account Officer, with a copy to Citicorp North America, Inc., 333 Clay Street,
Suite 3700, Houston, Texas 77002 (fax number: (713) 481-0247), Attention:
Williams Partners L.P. Account Officer;
     (iii) if to the Issuing Bank, to Citibank, N.A., 2 Penns Way, Suite 200,
New Castle, Delaware 19720 (fax number: (302) 894-6120; email address:
oploanswebadmin@citigroup.com), Attention: Williams Partners L.P. Account
Officer, with a copy to Citicorp North America, Inc., 333 Clay Street,
Suite 3700, Houston, Texas 77002 (fax number: (713) 481-0247), Attention:
Williams Partners L.P. Account Officer;

59



--------------------------------------------------------------------------------



 



     (iv) if to the Swingline Lender, to The Bank of Nova Scotia, 1 Liberty
Plaza, Floors 22-26, 165 Broadway, New York, New York 10006 (fax number
(212) 225-5709), Attention: Oliver Xun, Loan Administration Officer; and
     (v) if to any other Lender Party, to it at its address (or fax number) set
forth in its Administrative Questionnaire.
or at such other address as shall be notified in writing (x) in the case of the
Borrower, the Administrative Agent and the Swingline Lender, to the other
parties and (y) in the case of all other parties, to the Borrower and the
Administrative Agent.
     (b) All notices, demands, requests, consents and other communications
described in clause (a) shall be effective (i) if delivered by hand, including
any overnight courier service, upon personal delivery, (ii) if delivered by
mail, when deposited in the mails, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 9.02 to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a); provided, however, that notices
and communications to the Administrative Agent pursuant to Article II or
Article VIII) shall not be effective until received by the Administrative Agent.
     (c) Notwithstanding clauses (a) and (b) (unless the Administrative Agent
requests that the provisions of clause (a) and (b) be followed) and any other
provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the
Borrower shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Borrower. Nothing in this clause (c) shall prejudice the
right of the Administrative Agent or any Lender Party to deliver any Approved
Electronic Communication to the Borrower in any manner authorized in this
Agreement or to request that the Borrower effect delivery in such manner.
     Section 9.02 Posting of Approved Electronic Communications.
     (a) Each of the Lender Parties and the Borrower agree that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lender Parties by posting such
Approved Electronic Communications on IntraLinks™ or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).
     (b) Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the date hereof, a dual firewall and a User ID/Password

60



--------------------------------------------------------------------------------



 



Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lender
Parties and the Borrower acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which are hereby acknowledged, each of the Lender Parties and the
Borrower hereby approves distribution of the Approved Electronic Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.
     (c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
     (d) Each of the Lender Parties and the Borrower agree that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
     Section 9.03 Waivers; Amendments.
     (a) No failure or delay by the Administrative Agent, the Issuing Bank or
any Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase or extend the Commitment of any Lender without
the written consent of

61



--------------------------------------------------------------------------------



 



such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, or (v) change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be.
     Section 9.04 Expenses; Indemnity; Damage Waiver
     (a) The Borrower agrees to pay, within 30 days of receipt by the Borrower
of request therefor, all reasonable out-of-pocket costs and expenses of the Lead
Arranger, the Administrative Agent and the Issuing Banks in connection with the
syndication, preparation, execution, delivery, administration, modification and
amendment of this Agreement, the Letters of Credit, the Notes, or any other Loan
Document and the other documents to be delivered under this Agreement, including
the reasonable fees and out-of-pocket expenses of Bracewell & Giuliani, LLP,
counsel for the Administrative Agent, with respect thereto and with respect to
advising the Administrative Agent as to its rights and responsibilities under
this Agreement, the Notes and any other Loan Document and the reasonable costs
and expenses of the Issuing Banks in connection with any Letter of Credit, and
(ii) the Borrower agrees to pay on demand all costs and expenses, if any
(including reasonable counsel fees and out-of-pocket expenses), of the
Administrative Agent, the Issuing Banks and each Lender in connection with the
enforcement (after the occurrence and during the continuance of an Event of
Default and whether through negotiations (including formal workouts or
restructurings), legal proceedings or otherwise) against the Borrower or any
Guarantor of any Loan Document.
     (b) The Borrower agrees, to the fullest extent permitted by law, to
indemnify and hold harmless the Administrative Agent, the Issuing Banks, the
Lead Arranger, each Lender and each Related Party of any of the foregoing
Persons (the “Indemnified Parties”) from and against any and all claims,
damages, losses, liabilities, costs, penalties, fees and expenses (including
reasonable fees and disbursements of counsel) of any kind or nature whatsoever
for which any of them may become liable or which may be incurred by or asserted
against any of the Indemnified Parties (other than claims and related damages,
losses, liabilities, costs, penalties, fees and expenses made by one Lender (or
its successors or assignees) against another Lender) arising out of, related to
or in connection with (i) any Loan Document or any other document or instrument
delivered in connection herewith, (ii) any violation by the Borrower or any
Subsidiary of the Borrower of any Environmental Law or any other law, rule,
regulation or order, (iii) any Loan, any Letter of Credit or the use or proposed
use of the proceeds of any Loan or Letter of Credit, (iv) any of the
Commitments, (v) any transaction in which any proceeds of any Letter of Credit
or Loan are applied or (vi) any investigation, litigation or proceeding, whether
or not any of the Indemnified Parties is a party thereto, related to or in
connection with any of the foregoing or any Credit Document (EXPRESSLY INCLUDING
ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, PENALTY, FEE OR EXPENSE
ATTRIBUTABLE TO THE ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH
INDEMNIFIED PARTY, BUT EXCLUDING ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST,
PENALTY, FEE OR EXPENSE SOUGHT TO BE RECOVERED BY ANY INDEMNIFIED PARTY TO THE
EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, PENALTY, FEE OR EXPENSE

62



--------------------------------------------------------------------------------



 



RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED
PARTY). IT IS THE INTENT OF THE PARTIES HERETO THAT EACH INDEMNIFIED PARTY
SHALL, TO THE EXTENT PROVIDED IN THIS SECTION 9.04(b), BE INDEMNIFIED FOR ITS
OWN ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE.
     (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability, cost, penalty, fee or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank or the Swingline Lender in its capacity as such.
     (d) To the fullest extent permitted by applicable law, the Borrower shall
not assert, and hereby waives, any claim against any Indemnified Party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnified
Party referred to in paragraph (b) above shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
     (e) All amounts due under this Section shall be payable not later than
30 days after written demand therefor, such demand to be in reasonable detail
setting forth the basis for and method of calculation of such amounts.
     Section 9.05 Successors and Assigns
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

63



--------------------------------------------------------------------------------



 



     (i) Minimum Amounts.
          (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
          (B) in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 and shall be an integral multiple of
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Competitive Loans.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
          (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
          (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Commitment if such assignment is to a Person that is not a
Lender with a Revolving Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (ii) the Term Commitment to a Person who is
not a Lender, an Affiliate of a Lender or an Approved Fund;
          (C) the consent of the Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and
          (D) the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Commitments.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing

64



--------------------------------------------------------------------------------



 



and recordation fee of $3,500, and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.15, 2.17 and 9.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender as to its own Commitments and amounts owing to it, at any reasonable time
and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders, Issuing Bank and Swingline Lender shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.02 that affects
such Participant. Subject to paragraph (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, and
2.17 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to

65



--------------------------------------------------------------------------------



 



paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.09 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.17(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     Section 9.06 Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.04 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
     Section 9.07 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective on the Effective Date, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
     Section 9.08 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 9.09 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and the Issuing Bank is hereby authorized at any
time and from time to time, to the fullest

66



--------------------------------------------------------------------------------



 



extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender or the Issuing Bank to or for the credit or the account of the
Borrower or any Guarantor against any and all of the obligations of the Borrower
or any Guarantor now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the Issuing Bank, irrespective of whether or not
such obligations of the Borrower or any Guarantor may be owed to a branch or
office of such Lender or the Issuing Bank different from the branch or office
holding such deposit or obligated on such indebtedness, provided that demand has
been made to the Borrower for payment of such obligations. The rights of each
Lender and the Issuing Bank under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or the Issuing
Bank may have. Each Lender and the Issuing Bank agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
     Section 9.10 Governing Law; Jurisdiction; Consent to Service of Process.
     (a) This Agreement shall be construed in accordance with and governed by
the law of the State of New York.
     (b) The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against the Borrower or its properties in the courts of any
jurisdiction.
     (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER

67



--------------------------------------------------------------------------------



 



PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
     Section 9.12 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 9.13 Confidentiality. Each of the Administrative Agent and the
Lender Parties agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential) to the extent used in connection with the
administration of this Agreement, (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) during the existence
of an Event of Default, in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap, derivative
or other similar transaction under which payments are to be made by reference to
the Borrower and its obligations, this Agreement or payments hereunder,
(iii) any rating agency, or (iv) the CUSIP Service Bureau or any similar
organization, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the Issuing Bank or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries, provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     Section 9.14 Treatment of Information.
     (a) Certain of the Lenders may enter into this Agreement and take or not
take action hereunder or under the other Loan Documents on the basis of
information that does not contain material non-public information with respect
to the Borrower or its securities (“Restricting Information”). Other Lenders may
enter into this Agreement and take or not take action hereunder or under the
other Loan Documents on the basis of information that may contain Restricting
Information. Each Lender Party acknowledges that United States federal and state
securities laws prohibit any person from purchasing or

68



--------------------------------------------------------------------------------



 



selling securities on the basis of material, non-public information concerning
such issuer of such securities or, subject to certain limited exceptions, from
communicating such information to any other Person. Neither the Administrative
Agent nor any of its Related Parties shall, by making any Communications
(including Restricting Information) available to a Lender Party, by
participating in any conversations or other interactions with a Lender Party or
otherwise, make or be deemed to make any statement with regard to or otherwise
warrant that any such information or Communication does or does not contain
Restricting Information nor shall the Administrative Agent or any of its Related
Parties be responsible or liable in any way for any decision a Lender Party may
make to limit or to not limit its access to Restricting Information. In
particular, none of the Administrative Agent nor any of its Related Parties
(i) shall have, and the Administrative Agent, on behalf of itself and each of
its Related Parties, hereby disclaims, any duty to ascertain or inquire as to
whether or not a Lender Party has or has not limited its access to Restricting
Information, such Lender Party’s policies or procedures regarding the
safeguarding of material, nonpublic information or such Lender Party’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to the Borrower or Lender Party or any of their respective Related
Parties arising out of or relating to the Administrative Agent or any of its
Related Parties providing or not providing Restricting Information to any Lender
Party.
     (b) The Borrower agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications do not contain Restricting
Information which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Communications “PUBLIC,”
the Borrower shall be deemed to have authorized the Administrative Agent and the
Lender Parties to treat such Communications as either publicly available
information or not material information (although, in this latter case, such
Communications may contain sensitive business information and, therefore, remain
subject to the confidentiality undertakings of Section 9.14) with respect to the
Borrower or its securities for purposes of United States federal and state
securities laws, (iii) all Communications marked “PUBLIC” may be delivered to
all Lender Parties and may be made available through a portion of the Approved
Electronic Platform designated “Public Side Information,” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as Restricting Information and may post such Communications to a
portion of the Approved Electronic Platform not designated “Public Side
Information.” Neither the Administrative Agent nor any of its Affiliates shall
be responsible for any statement or other designation by the Borrower regarding
whether a Communication contains or does not contain material non-public
information with respect to the Borrower or its securities nor shall the
Administrative Agent or any of its Affiliates incur any liability to the
Borrower, any Lender Party or any other Person for any action taken by the
Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender Party that may decide not to take access to Restricting
Information. Nothing in this Section 9.14 shall modify or limit a Lender Party’s
obligations under Section 9.13 with regard to Communications and the maintenance
of the confidentiality of or other treatment of Information.
     (c) Each Lender Party acknowledges that circumstances may arise that
require it to refer to Communications that might contain Restricting
Information. Accordingly, each Lender Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf and identify such designee (including such designee’s contact
information) on such Lender Party’s Administrative Questionnaire. Each Lender
Party agrees to notify the Administrative Agent from time to time of such Lender
Party’s designee’s e-mail address to which notice of the availability of
Restricting Information may be sent by electronic transmission.

69



--------------------------------------------------------------------------------



 



     (d) Each Lender Party acknowledges that Communications delivered hereunder
and under the other Loan Documents may contain Restricting Information and that
such Communications are available to all Lender Parties generally. Each Lender
Party that elects not to take access to Restricting Information does so
voluntarily and, by such election, acknowledges and agrees that the
Administrative Agent and other Lender Parties may have access to Restricting
Information that is not available to such electing Lender Party. None of the
Administrative Agent nor any Lender Party with access to Restricting Information
shall have any duty to disclose such Restricting Information to such electing
Lender Party or to use such Restricting Information on behalf of such electing
Lender Party, and shall not be liable for the failure to so disclose or use,
such Restricting Information.
     (e) The provisions of the foregoing clauses of this Section 9.14 are
designed to assist the Administrative Agent, the Lender Parties and the
Borrower, in complying with their respective contractual obligations and
applicable law in circumstances where certain Lender Parties express a desire
not to receive Restricting Information notwithstanding that certain
Communications hereunder or under the other Loan Documents or other information
provided to the Lender Parties hereunder or thereunder may contain Restricting
Information. Neither the Administrative Agent nor any of its Related Parties
warrants or makes any other statement with respect to the adequacy of such
provisions to achieve such purpose nor does the Administrative Agent or any of
its Related Parties warrant or make any other statement to the effect that the
Borrower’s or Lender Party’s adherence to such provisions will be sufficient to
ensure compliance by the Borrower or Lender Party with its contractual
obligations or its duties under applicable law in respect of Restricting
Information and each of the Lender Parties and the Borrower assumes the risks
associated therewith.
     Section 9.15 Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
(to the extent lawful) with interest thereon at the Federal Funds Effective Rate
to the date of repayment, shall have been received by such Lender.
     Section 9.16 No Waiver; Remedies. No failure on the part of any Lender, any
Issuing Bank or the Administrative Agent to exercise, and no delay in
exercising, any right under this Agreement or any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The remedies provided in this Agreement are cumulative and not
exclusive of any remedies provided by law.
     Section 9.17 Liability of General Partner. It is hereby understood and
agreed that the General Partner shall have no personal liability, as general
partner or otherwise, for the payment of any amount owing or to be owing
hereunder or under the other Loan Documents. Notwithstanding the foregoing,
nothing in this Section 9.17 shall be construed to modify or supersede any
obligation of the General Partner to restore any negative balance in its capital
account (maintained by the Borrower pursuant to the Partnership Agreement) upon
liquidation of its interest in the Borrower.

70



--------------------------------------------------------------------------------



 



     Section 9.18 USA Patriot Act Notice. Each Lender and Agent (for itself and
not on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2003)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender or the
Agent, as applicable, to identify Borrower in accordance with the Act. The
Borrower shall, following a request by the Agent or any Lender, provide all
documentation and other information that the Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.
[Signature Pages to Follow]

71



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  WILLIAMS PARTNERS L.P.    
 
           
 
  By:   Williams Partners GP LLC, General Partner    
 
           
 
  By:        /s/ Rodney J. Sailor    
 
           
 
  Name:   Rodney J. Sailor    
 
  Title:   Treasurer    

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
Individually and as Administrative Agent and as Issuing Bank
      By:        /s/ Todd Mogil              Todd Mogil       
     Attorney-in-Fact     

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA,
Individually and as Swingline Lender
      By:        /s/ Andrew Ostrov              Andrew Ostrov       
     Director     

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:        /s/ Ronald E. McKaig              Ronald E. McKaig       
     Senior Vice President     

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
      By:        /s/ Kevin Utsey              Kevin Utsey             Vice
President     

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS
      By:        /s/ Larry Robinson              Larry Robinson       
     Director              By:        /s/Betsy Jocher              Betsy Jocher 
           Director     

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



            CALYON NEW YORK BRANCH
      By:        /s/ Dennis E. Petito              Dennis E. Petito       
     Managing Director              By:        /s/ Sharada Manne        
     Sharada Manne             Vice President     

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



            MERRILL LYNCH BANK USA
      By:        /s/ Louis Alder              Louis Alder             Director 
   

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION
      By:        /s/ Lawrence P. Sullivan              Lawrence P. Sullivan     
       Managing Director     

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



            LEHMAN BROTHERS COMMERCIAL BANK
      By:        /s/ Brian McNany              Brian McNany       
     Authorized Signatory     

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



            BAYERISCHE LANDESBANK, New York Branch
      By:        /s/ Craig J. Anderson              Craig J. Anderson       
     First Vice President              By:        /s/ Nikolai von Mengden      
       Nikolai von Mengden             Senior Vice President     

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



            TORONTO DOMINION (TEXAS) LLC
      By:        /s/ Masood Fikree              Masood Fikree       
     Authorized Signatory     

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC
      By:        /s/ Ann E. Sutton              Ann E. Sutton       
     Associate Director     

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA
      By:        /s/ David McCluskey              David A. McCluskey       
     Authorized Signatory     

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



            MIZUHO CORPORATE BANK, LTD.
      By:   /s/ Raymond Ventura         Raymond Ventura        Deputy General
Manager   

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



         

            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
      By:   /s/ Linda Terry         Linda Terry        Vice President and
Manager   

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



         

            THE ROYAL BANK OF SCOTLAND plc
      By:   /s/ Brian Smith         Brian Smith        Vice President   

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



         

            ABN AMRO BANK, N.V.
      By:   /s/ John D. Reed         John D. Reed        Director             
By:   /s/ Todd D. Vaubel         Todd D. Vaubel        Vice President     

Signature Page to Credit Agreement
Williams Partners L.P.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
Commitments

                  Lender   Term Commitment   Revolving Commitment
Citibank, N.A.
  $ 20,000,000     $ 16,000,000  
The Bank of Nova Scotia
  $ 20,000,000     $ 16,000,000  
Bank of America, N.A.
  $ 20,000,000     $ 16,000,000  
JPMorgan Chase Bank, N.A.
  $ 20,000,000     $ 16,000,000  
BNP Paribas
  $ 15,000,000     $ 12,000,000  
Calyon New York Branch
  $ 15,000,000     $ 12,000,000  
Merrill Lynch Bank USA
  $ 15,000,000     $ 12,000,000  
Wachovia Bank, National Association
  $ 15,000,000     $ 12,000,000  
Lehman Brothers Commercial Bank
  $ 15,000,000     $ 12,000,000  
Bayerische Landesbank
  $ 12,500,000     $ 10,000,000  
Toronto Dominion (Texas) LLC
  $ 12,500,000     $ 10,000,000  
Barclays Bank PLC
  $ 12,500,000     $ 10,000,000  
Royal Bank of Canada
  $ 12,500,000     $ 10,000,000  
Mizuho Corporate Bank, Ltd.
  $ 12,500,000     $ 10,000,000  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 12,500,000     $ 10,000,000  
The Royal Bank of Scotland plc
  $ 10,000,000     $ 8,000,000  
ABN AMRO Bank N.V.
  $ 10,000,000     $ 8,000,000  
TOTAL
  $ 250,000,000.00     $ 200,000,000.00  

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.05
Restrictive Agreements
None

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
ASSIGNMENT AND ACCEPTANCE
     Reference is made to the Credit Agreement dated as of December 11, 2007 (as
amended and in effect on the date hereof, the “Credit Agreement”), among
Williams Partners L.P., the Lenders named therein and Citibank, N.A., as
Administrative Agent for the Lenders. Terms defined in the Credit Agreement are
used herein with the same meanings.
     The Assignor named herein hereby sells and assigns, without recourse, to
the Assignee named herein, and the Assignee hereby purchases and assumes,
without recourse, from the Assignor, effective as of the Assignment Date set
forth herein the interests set forth herein (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth herein in the Commitment of the Assignor on
the Assignment Date and Competitive Loans and Revolving Loans owing to the
Assignor which are outstanding on the Assignment Date, together with the
participations in Letters of Credit, LC Disbursements and Swingline Loans held
by the Assignor on the Assignment Date, but excluding accrued interest and fees
to and excluding the Assignment Date. The Assignee hereby acknowledges receipt
of a copy of the Credit Agreement. From and after the Assignment Date (i) the
Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent of
the Assigned Interest, relinquish its rights and be released from its
obligations under the Credit Agreement.
     This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.17(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The [Assignee/Assignor] shall pay the fee payable to the
Administrative Agent pursuant to Section 9.05(b) of the Credit Agreement.
     This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
Date of Assignment:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:
Effective Date of Assignment
(“Assignment Date”):

1



--------------------------------------------------------------------------------



 



                              Percentage Assigned of       Principal Amount    
Facility/Commitment (set forth, to at       Assigned (and     least 8 decimals,
as a percentage of       identifying information     the Facility and the
aggregate       as to individual     Commitments of all Lenders   Facility  
Competitive Loans)     thereunder)  
Commitment Assigned:
  $       %  
Revolving Loans:
               
Term Loan
               
Competitive Loans
               

The terms set forth above are hereby agreed to:

                  [Name of Assignor], as Assignor    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                [Name of Assignee], as Assignee    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



                  The undersigned hereby consent to the within assignment:      
     
 
                Williams Partners L.P.   Citibank, N.A.,             as
Administrative Agent    
By:
  Williams Partners GP LLC, General Partner            
 
               
By:
      By:        
 
 
 
Name:      
 
Name:    
 
  Title:       Title:    
 
                Citibank, N.A.,   Citibank, N.A.,     as Swingline Lender   as
Issuing Bank    
 
               
By:
      By:        
 
 
 
Name:      
 
Name:    
 
  Title:       Title:    

3



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF BORROWING REQUEST
Dated                     
Citibank, N.A.,
      as Administrative Agent
2 Penns Way, Suite 200
New Castle, Delaware 19720
Ladies and Gentlemen:
     This Borrowing Request is delivered to you by Williams Partners L.P. (the
“Borrower”), a Delaware limited partnership, under Section 2.03 of the Credit
Agreement dated as of December 11, 2007 (as restated, amended, modified,
supplemented and in effect, the “Credit Agreement”), by and among the Borrower,
the Lenders party thereto, and Citibank, N.A., as Administrative Agent.
     1. The Borrower hereby requests that the Lenders make a Loan or Loans in
the aggregate principal amount of $                     (the “Loan” or the
“Loans”).1/
     2. The Borrower hereby requests that the Loan or Loans be made on the
following Business Day: 2/
     3. The Borrower hereby requests that the Loan or Loans be of the Type and
have the Interest Period set forth below:

                                  Principal           Maturity Date for Type of
  Component of   Interest Period   Interest Period Loan   Loan   (if applicable)
  (if applicable)

     4. The Borrower hereby requests that the funds from the Loan or Loans be
disbursed to the following bank account:
                                        .
     5. After giving effect to any requested Revolving Loan, the sum of the
Revolving Credit Exposures, plus the aggregate principal amount of Competitive
Loans outstanding as of the date hereof
 

1.   Complete with an amount in accordance with Section 2.03 of the Credit
Agreement.   2.   Complete with a Business Day in accordance with Section 2.03
of the Credit Agreement.

1



--------------------------------------------------------------------------------



 



(including the requested Revolving Loans) does not exceed the maximum amount
permitted to be outstanding pursuant to the terms of the Credit Agreement.
     6. All of the conditions applicable to the Loans requested herein as set
forth in the Credit Agreement will be satisfied on the date of such Loans.
     7. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request
this                      day of                     ,                     .

                  WILLIAMS PARTNERS L.P.    
 
           
 
  By:   Williams Partners GP LLC    
 
      its General Partner    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPETITIVE BID REQUEST
Citibank, N.A.,
      as Administrative Agent
2 Penns Way, Suite 200
New Castle, Delaware 19720
Ladies and Gentlemen:
     Reference is made to the Credit Agreement dated as of December 11, 2007 (as
restated, amended, modified, supplemented and in effect from time to time, the
“Credit Agreement”), among the undersigned, the Lenders party thereto, and
Citibank, N.A., as Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The undersigned hereby gives you notice pursuant to
Section 2.04 of the Credit Agreement that it requests a Competitive Borrowing
under the Credit Agreement, and in that connection sets forth below the terms on
which such Competitive Borrowing is requested to be made:

             
(A)
  Borrowing Date of Competitive        
 
  Borrowing (which is a Business Day)  
 
   
 
     
 
   
 
           
(B)
  Aggregate Principal Amount of        
 
  Competitive Borrowing1/  
 
   
 
     
 
   
 
           
(C)
  Interest rate basis2/  
 
   
 
     
 
   
 
           
(D)
  Interest Period and the last day thereof3/  
 
   
 
     
 
   
 
           
(E)
  Maturity Date  
 
   
 
     
 
   
 
           
(F)
  Location and number of Borrower’s account to which funds are to be deposited  
 
   
 
     
 
   

By the delivery of this Competitive Bid Request and the acceptance of any or all
of the Competitive Loans offered by the Lenders in response to this Competitive
Bid Request, the undersigned shall be deemed to have represented and warranted
that the applicable conditions to lending specified in Article IV of the Credit
Agreement have been satisfied with respect to the Competitive Borrowing
requested hereby.
 

1.   Not less than $5,000,000 or greater than the unused total Commitment and in
integral multiples of $1,000,000.   2.   Eurodollar Competitive Borrowing or
Fixed Rate Borrowing.   3.   Which shall have a duration (i) in the case of a
Eurodollar Loan, of one, two, three or six months and (ii) in the case of Fixed
Rate Loan, of not less than seven days nor more than 180 days, and which, in
either case, shall end not later than the Maturity Date.

1



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                WILLIAMS PARTNERS L.P.    
 
           
 
  By:   Williams Partners GP LLC,    
 
      its General Partner    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF
INTEREST ELECTION REQUEST
Dated                     
Citibank, N.A.,
      as Administrative Agent
2 Penns Way, Suite 200
New Castle, Delaware 19720
Ladies and Gentlemen:
     This irrevocable Interest Election Request (the “Request”) is delivered to
you under Section 2.07 of the Credit Agreement dated as of December 11, 2007 (as
restated, amended, modified, supplemented and in effect from time to time, the
“Credit Agreement”), by and among Williams Partners L.P., a Delaware limited
partnership (the “Borrower”), the Lenders party thereto (the “Lenders”), and
Citibank, N.A., as Administrative Agent.
     1. This Interest Election Request is submitted for the purpose of:
     (a) [Converting] [Continuing] a                      [Revolving][Term] Loan
[into] [as] a                      Loan.1/
     (b) The aggregate outstanding principal balance of such [Revolving][Term]
Loan is $                    .
     (c) The last day of the current Interest Period for such [Revolving][Term]
Loan is                     .2/
     (d) The principal amount of such [Revolving][Term] Loan to be [converted]
[continued] is $                    .3/
     (e) The requested effective date of the [conversion] [continuation] of such
[Revolving][Term] Loan is                     .4/
     (f) The requested Interest Period applicable to the [converted] [continued]
[Revolving][Term] Loan is                     .5/
 

1.   Delete the bracketed language and insert “ABR” or “Eurodollar”, as
applicable, in each blank.   2.   Insert applicable date for any Eurodollar Loan
being converted or continued.   3.   Complete with an amount in compliance with
Section 2.08 of the Credit Agreement.   4.   Complete with a Business Day in
compliance with Section 2.08 of the Credit Agreement.   5.   Complete for each
Eurodollar Loan in compliance with the definition of the term “Interest Period”
specified in Section 1.01.

1



--------------------------------------------------------------------------------



 



     2. With respect to a [Revolving][Term] Borrowing to be converted to or
continued as a Eurodollar Borrowing, no Event of Default exists, and none will
exist upon the conversion or continuation of the [Revolving][Term] Borrowing
requested herein.
     3. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned has executed this Interest Election
Request this                      day of
                                        ,                     .

                  WILLIAMS PARTNERS L.P.    
 
           
 
  By:   Williams Partners GP LLC    
 
      its General Partner    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



EXHIBIT E
RESERVED

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF COMPLIANCE CERTIFICATE
     The undersigned hereby certifies that he is
the                                        of WILLIAMS PARTNERS L.P., a Delaware
limited partnership (the “Borrower”), and that as such he is authorized to
execute this certificate on behalf of the Borrower. With reference to the Credit
Agreement dated as of December 11, 2007 (as restated, amended, modified,
supplemented and in effect from time to time, the “Agreement”), among the
Borrower, Citibank, N.A., as Administrative Agent (the “Agent”), for the lenders
(the “Lenders”), which are or become a party thereto, and such Lenders, the
undersigned represents and warrants as follows (each capitalized term used
herein having the same meaning given to it in the Agreement unless otherwise
specified);
(a) [There currently does not exist any Default under the Agreement.] [Attached
hereto is a schedule specifying the details of [a] certain Default[s] which
exist under the Agreement and the action taken or proposed to be taken with
respect thereto.]
(b) Attached hereto are the detailed computations necessary to determine whether
the Borrower is in compliance with Sections 6.08(a) and (b) of the Agreement as
of the end of the [fiscal quarter][fiscal year] ending                    .
     EXECUTED AND DELIVERED this                      day of                   
                        , 20                     .

                  WILLIAMS PARTNERS L.P.    
 
           
 
  By:   Williams Partners GP LLC,
its General Partner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF
REVOLVING LOAN NOTE

$                                                               ,
200                    

     WILLIAMS PARTNERS L.P., a Delaware limited partnership (the “Borrower”),
for value received, promises and agrees to pay to                          
                                                            (the “Lender”), or
order, at the payment office of CITIBANK, N.A., as Administrative Agent, at 2
Penns Way, Suite 200, New Castle, Delaware 19720, the principal sum of  
                                                               AND NO/100
DOLLARS ($                                        ), or such lesser amount as
shall equal the aggregate unpaid principal amount of the Revolving Loans owed to
the Lender under the Credit Agreement, as hereafter defined, in lawful money of
the United States of America and in immediately available funds, on the dates
and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount as provided in the Credit Agreement for
such Revolving Loans, at such office, in like money and funds, for the period
commencing on the date of each such Revolving Loan until such Revolving Loan
shall be paid in full, at the rates per annum and on the dates provided in the
Credit Agreement.
     This note evidences the Revolving Loans owed to the Lender under that
certain Credit Agreement dated as of December 11, 2007, by and among the
Borrower, Citibank, N.A., individually, as Administrative Agent, Issuing Bank
and Swingline Lender, and the other financial institutions parties thereto
(including the Lender) (such Credit Agreement, together with all amendments or
supplements thereto, being the “Credit Agreement”), and shall be governed by the
Credit Agreement. Capitalized terms used in this note and not defined in this
note, but which are defined in the Credit Agreement, have the respective
meanings herein as are assigned to them in the Credit Agreement.
     The Lender is hereby authorized by the Borrower to endorse on Schedule A
(or a continuation thereof) attached to this note, the Type of each Revolving
Loan owed to the Lender, the amount and date of each payment or prepayment of
principal of each such Revolving Loan received by the Lender and the Interest
Periods and interest rates applicable to each Revolving Loan, provided that any
failure by the Lender to make any such endorsement shall not affect the
obligations of the Borrower under the Credit Agreement or under this note in
respect of such Revolving Loans.
     This note may be held by the Lender for the account of its applicable
lending office and, except as otherwise provided in the Credit Agreement, may be
transferred from one lending office of the Lender to another lending office of
the Lender from time to time as the Lender may determine.
     Except only for any notices which are specifically required by the Credit
Agreement, the Borrower and any and all co-makers, endorsers, guarantors and
sureties severally waive notice (including but not limited to notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability, and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to any of them. Each such person agrees that its liability on or with
respect to this note shall not be affected by any release of or change in any
guaranty or security at any time existing or by any failure to perfect or
maintain perfection of any lien against or security interest in any such
security or the partial or complete unenforceability of any guaranty or other
surety obligation, in each case in whole or in part, with or without notice and
before or after maturity.

1



--------------------------------------------------------------------------------



 



     The Credit Agreement provides for the acceleration of the maturity of this
note upon the occurrence of certain events and for prepayment of Revolving Loans
upon the terms and conditions specified therein. Reference is made to the Credit
Agreement for all other pertinent purposes.
     This note is issued pursuant to and is entitled to the benefits of the
Credit Agreement.
     It is hereby understood and agreed that Williams Partners GP LLC, the
general partner of the Borrower, shall have no personal liability, as general
partner or otherwise, for the payment of any amount owing or to be owing
hereunder. Notwithstanding the foregoing, nothing in this note shall be
construed to modify or supersede any obligation of Williams Partners GP LLC, as
general partner of the Borrower, to restore any negative balance in its capital
account (maintained by the Borrower pursuant to the Partnership Agreement) upon
liquidation of its interest in the Borrower.
     This note shall be construed in accordance with and be governed by the law
of the State of New York and the United States of America from time to time in
effect.

                  WILLIAMS PARTNERS L.P.    
 
           
 
  By:   Williams Partners GP LLC,
its General Partner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
REVOLVING LOAN NOTE
This note evidences the Revolving Loans owed to the Lender under the Credit
Agreement, in the principal amount set forth below and the applicable Interest
Periods and rates for each such Revolving Loan, subject to the payments of
principal set forth below:
SCHEDULE
OF
REVOLVING LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST

                                          Principal   Amount of       Balance  
              Amount of   Principal       of   Notation     Interest      
Revolving   Paid or   Interest   Revolving   Made Date   Period   Rate   Loan  
Prepaid   Paid   Loans   by
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           

3



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF
TERM LOAN NOTE

$                                                               ,
200                    

     WILLIAMS PARTNERS L.P., a Delaware limited partnership (the “Borrower”),
for value received, promises and agrees to pay to                          
                                                            (the “Lender”), or
order, at the payment office of CITIBANK, N.A., as Administrative Agent, at 2
Penns Way, Suite 200, New Castle, Delaware 19720, the principal sum of  
                                                               AND NO/100
DOLLARS ($                                          ), or such lesser amount as
shall equal the aggregate unpaid principal amount of the Term Loans owed to the
Lender under the Credit Agreement, as hereafter defined, in lawful money of the
United States of America and in immediately available funds, on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount as provided in the Credit Agreement for such Term
Loans, at such office, in like money and funds, for the period commencing on the
date of each such Term Loan until such Term Loan shall be paid in full, at the
rates per annum and on the dates provided in the Credit Agreement.
     This note evidences the Term Loans owed to the Lender under that certain
Credit Agreement dated as of December 11, 2007, by and among the Borrower,
Citibank, N.A., individually, as Administrative Agent, Issuing Bank and
Swingline Lender, and the other financial institutions parties thereto
(including the Lender) (such Credit Agreement, together with all amendments or
supplements thereto, being the “Credit Agreement”), and shall be governed by the
Credit Agreement. Capitalized terms used in this note and not defined in this
note, but which are defined in the Credit Agreement, have the respective
meanings herein as are assigned to them in the Credit Agreement.
     The Lender is hereby authorized by the Borrower to endorse on Schedule A
(or a continuation thereof) attached to this note, the Type of each Term Loan
owed to the Lender, the amount and date of each payment or prepayment of
principal of each such Term Loan received by the Lender and the Interest Periods
and interest rates applicable to each Term Loan, provided that any failure by
the Lender to make any such endorsement shall not affect the obligations of the
Borrower under the Credit Agreement or under this note in respect of such Term
Loans.
     This note may be held by the Lender for the account of its applicable
lending office and, except as otherwise provided in the Credit Agreement, may be
transferred from one lending office of the Lender to another lending office of
the Lender from time to time as the Lender may determine.
     Except only for any notices which are specifically required by the Credit
Agreement, the Borrower and any and all co-makers, endorsers, guarantors and
sureties severally waive notice (including but not limited to notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability, and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to any of them. Each such person agrees that its liability on or with
respect to this note shall not be affected by any release of or change in any
guaranty or security at any time existing or by any failure to perfect or
maintain perfection of any lien against or security interest in any such
security or the partial or complete unenforceability of any guaranty or other
surety obligation, in each case in whole or in part, with or without notice and
before or after maturity.

1



--------------------------------------------------------------------------------



 



     The Credit Agreement provides for the acceleration of the maturity of this
note upon the occurrence of certain events and for prepayment of Term Loans upon
the terms and conditions specified therein. Reference is made to the Credit
Agreement for all other pertinent purposes.
     This note is issued pursuant to and is entitled to the benefits of the
Credit Agreement.
     It is hereby understood and agreed that Williams Partners GP LLC, the
general partner of the Borrower, shall have no personal liability, as general
partner or otherwise, for the payment of any amount owing or to be owing
hereunder. Notwithstanding the foregoing, nothing in this note shall be
construed to modify or supersede any obligation of Williams Partners GP LLC, as
general partner of the Borrower, to restore any negative balance in its capital
account (maintained by the Borrower pursuant to the Partnership Agreement) upon
liquidation of its interest in the Borrower.
     This note shall be construed in accordance with and be governed by the law
of the State of New York and the United States of America from time to time in
effect.

             
 
                WILLIAMS PARTNERS L.P.    
 
           
 
  By:   Williams Partners GP LLC,
its General Partner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
TERM LOAN NOTE
This note evidences the Term Loans owed to the Lender under the Credit
Agreement, in the principal amount set forth below and the applicable Interest
Periods and rates for each such Term Loan, subject to the payments of principal
set forth below:
SCHEDULE
OF
TERM LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST

                                          Principal   Amount of   Balance      
              Amount of   Principal   of   Notation         Interest       Term
  Paid or   Interest   Term   Made Date   Period   Rate   Loan   Prepaid   Paid
  Loans   by
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           

3



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF
COMPETITIVE LOAN NOTE

$                                                               ,
200                    

     WILLIAMS PARTNERS L.P., a Delaware limited partnership (the “Borrower”),
for value received, promises and agrees to pay to                          
                                                            (the “Lender”), or
order, at the payment office of CITIBANK, N.A., as Administrative Agent, at 2
Penns Way, Suite 200, New Castle, Delaware 19720, the principal sum of   
                                                              AND NO/100 DOLLARS
($                                        ), or such lesser amount as shall
equal the aggregate unpaid principal amount of the Competitive Loans owed to the
Lender under the Credit Agreement, in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount as provided in the Credit Agreement for such Competitive Loans,
at such office, in like money and funds, for the period commencing on the date
of each such Competitive Loan until such Competitive Loan shall be paid in full,
at the rates per annum and on the dates provided in the Credit Agreement.
     This note evidences the Competitive Loans owed to the Lender under that
certain Credit Agreement dated as of December 11, 2007, by and among the
Borrower, Citibank, N.A., individually, as Administrative Agent, Issuing Bank
and Swingline Lender, and the other financial institutions parties thereto
(including the Lender) (such Credit Agreement, together with all amendments or
supplements thereto, being the “Credit Agreement”), and shall be governed by the
Credit Agreement. Capitalized terms used in this note and not defined in this
note, but which are defined in the Credit Agreement, have the respective
meanings herein as are assigned to them in the Credit Agreement.
     The Lender is hereby authorized by the Borrower to endorse on Schedule A
(or a continuation thereof) attached to this note, the Type of each Competitive
Loan owed to the Lender, the amount and date of each payment or prepayment of
principal of each such Competitive Loan received by the Lender and the Interest
Periods and interest rates applicable to each Competitive Loan, provided that
any failure by the Lender to make any such endorsement shall not affect the
obligations of the Borrower under the Credit Agreement or under this note in
respect of such Competitive Loans.
     This note may be held by the Lender for the account of its applicable
lending office and, except as otherwise provided in the Credit Agreement, may be
transferred from one lending office of the Lender to another lending office of
the Lender from time to time as the Lender may determine.
     Except only for any notices which are specifically required by the Credit
Agreement, the Borrower and any and all co-makers, endorsers, guarantors and
sureties severally waive notice (including but not limited to notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability, and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to any of them. Each such person agrees that its liability on or with
respect to this note shall not be affected by any release of or change in any
guaranty or security at any time existing or by any failure to perfect or
maintain perfection of any lien against or security interest in any such
security or the partial or complete unenforceability of any guaranty or other
surety obligation, in each case in whole or in part, with or without notice and
before or after maturity.

1



--------------------------------------------------------------------------------



 



     The Credit Agreement provides for the acceleration of the maturity of this
note upon the occurrence of certain events and for prepayment of Competitive
Loans upon the terms and conditions specified therein. Reference is made to the
Credit Agreement for all other pertinent purposes.
     This note is issued pursuant to and is entitled to the benefits of the
Credit Agreement.
     It is hereby understood and agreed that Williams Partners GP LLC, the
general partner of the Borrower, shall have no personal liability, as general
partner or otherwise, for the payment of any amount owing or to be owing
hereunder. Notwithstanding the foregoing, nothing in this note shall be
construed to modify or supersede any obligation of Williams Partners GP LLC, as
general partner of the Borrower, to restore any negative balance in its capital
account (maintained by the Borrower pursuant to the Partnership Agreement) upon
liquidation of its interest in the Borrower.
     This note shall be construed in accordance with and be governed by the law
of the State of New York and the United States of America from time to time in
effect.

             
 
                WILLIAMS PARTNERS L.P.    
 
           
 
  By:   Williams Partners GP LLC,
its General Partner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
COMPETITIVE LOAN NOTE
This note evidences the Competitive Loans owed to the Lender under the Credit
Agreement, in the principal amount set forth below and the applicable Interest
Periods and rates for each such Competitive Loan, subject to the payments of
principal set forth below:
SCHEDULE
OF
COMPETITIVE LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST

                                          Principal   Amount of       Balance  
              Amount of   Principal       of   Notation     Interest      
Competitive   Paid or   Interest   Competitive   Made Date   Period   Rate  
Loan   Prepaid   Paid   Loans   by
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           

3



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF
SWINGLINE LOAN NOTE

$50,000,000.00                       , 200                    

     WILLIAMS PARTNERS L.P., a Delaware limited partnership (the “Borrower”),
for value received, promises and agrees to pay to THE BANK OF NOVA SCOTIA, as
Swingline Lender under the Credit Agreement, as hereafter defined (the
“Swingline Lender”), or order, at the payment office of CITIBANK, N.A., as
Administrative Agent, at 2 Penns Way, Suite 200, New Castle, Delaware 19720, the
principal sum of FIFTY MILLION AND NO/100 DOLLARS ($50,000,000.00), or such
lesser amount as shall equal the aggregate unpaid principal amount of the
Swingline Loans owed to the Swingline Lender under the Credit Agreement, in
lawful money of the United States of America and in immediately available funds,
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount as provided in the Credit
Agreement for such Swingline Loans, at such office, in like money and funds, for
the period commencing on the date of each such Swingline Loan until such
Swingline Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.
     This note evidences the Swingline Loans owed to the Swingline Lender under
that certain Credit Agreement dated as of December 11, 2007, by and among the
Borrower, Citibank, N.A., individually, as Administrative Agent, Issuing Bank
and Swingline Lender, and the other financial institutions parties thereto (such
Credit Agreement, together with all amendments or supplements thereto, being the
“Credit Agreement”), and shall be governed by the Credit Agreement. Capitalized
terms used in this note and not defined in this note, but which are defined in
the Credit Agreement, have the respective meanings herein as are assigned to
them in the Credit Agreement.
     The Swingline Lender is hereby authorized by the Borrower to endorse on
Schedule A (or a continuation thereof) attached to this note, the amount and
date of each payment or prepayment of principal of each such Swingline Loan
received by the Swingline Lender, provided that any failure by the Swingline
Lender to make any such endorsement shall not affect the obligations of the
Borrower under the Credit Agreement or under this note in respect of such
Swingline Loans.
     This note may be held by the Swingline Lender for the account of its
applicable lending office and, except as otherwise provided in the Credit
Agreement, may be transferred from one lending office of the Swingline Lender to
another lending office of the Swingline Lender from time to time as the
Swingline Lender may determine.
     Except only for any notices which are specifically required by the Credit
Agreement, the Borrower and any and all co-makers, endorsers, guarantors and
sureties severally waive notice (including but not limited to notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability, and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to any of them. Each such person agrees that its liability on or with
respect to this note shall not be affected by any release of or change in any
guaranty or security at any time existing or by any failure to perfect or
maintain perfection of any lien against or security interest in any such
security or the partial or complete unenforceability of any guaranty or other
surety obligation, in each case in whole or in part, with or without notice and
before or after maturity.

1



--------------------------------------------------------------------------------



 



     The Credit Agreement provides for the acceleration of the maturity of this
note upon the occurrence of certain events and for prepayment of Swingline Loans
upon the terms and conditions specified therein. Reference is made to the Credit
Agreement for all other pertinent purposes.
     This note is issued pursuant to and is entitled to the benefits of the
Credit Agreement.
     It is hereby understood and agreed that Williams Partners GP LLC, the
general partner of the Borrower, shall have no personal liability, as general
partner or otherwise, for the payment of any amount owing or to be owing
hereunder. Notwithstanding the foregoing, nothing in this note shall be
construed to modify or supersede any obligation of Williams Partners GP LLC, as
general partner of the Borrower, to restore any negative balance in its capital
account (maintained by the Borrower pursuant to the Partnership Agreement) upon
liquidation of its interest in the Borrower.
     This note shall be construed in accordance with and be governed by the law
of the State of New York and the United States of America from time to time in
effect.

             
 
                WILLIAMS PARTNERS L.P.    
 
           
 
  By:   Williams Partners GP LLC,
its General Partner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
SWINGLINE LOAN NOTE
This note evidences the Swingline Loans owed to the Lender under the Credit
Agreement, in the principal amount set forth below, subject to the payments of
principal set forth below:
SCHEDULE
OF
SWINGLINE LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST

                          Principal   Amount of       Balance         Amount of
  Principal       of   Notation     Swingline   Paid or   Interest   Swingline  
Made Date   Loan   Prepaid   Paid   Loans   by
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   

3